Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

AMONG

 

REMINGTON ARMS COMPANY, INC.,

 

RA BRANDS, L.L.C.

 

PURE FISHING, INC.,

 

PURE FISHING I, LLC

 

AND

 

PURE FISHING II, LLC

 

DATED AS OF

 

FEBRUARY 6, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I SALE AND PURCHASE OF ASSETS    1     1.1      Transfer of Assets    1
    1.2      Purchased Assets    1     1.3      Excluded Assets    2     1.4  
   Liabilities    3 ARTICLE II CONSIDERATION    3     2.1      Purchase Price   
3     2.2      Allocation of Purchase Price    4 ARTICLE III REPRESENTATIONS AND
WARRANTIES OF REMINGTON    4     3.1      Organization and Good Standing    4
    3.2      Authority    4     3.3      Effect of Agreement    4     3.4     
Financials; Books    5     3.5      Title to Assets    5     3.6      Tangible
Property    6     3.7      Inventories    6     3.8      Contracts and Leases   
6     3.9      Litigation    7     3.10    Compliance with Laws; Permits    7
    3.11    Taxes    7     3.12    Absence of Changes    7     3.13    Brokers’
Fees    8     3.14    Intellectual Property    8     3.15    Stren Original    9
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF RA BRANDS    9     4.1     
Organization    9     4.2      Authority    9     4.3      Effect of Agreement
   9     4.4      Contracts and Leases    10     4.5      Intellectual Property
   10     4.6      Title to Assets    11     4.7      Litigation    11     4.8  
   Compliance with Laws; Permits    11     4.9      Taxes    11     4.10   
Brokers’ Fees    12     4.11    Absence of Changes    12     4.12    Stren
Original    12 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYERS AND PURE
FISHING    13     5.1      Organization and Good Standing    13     5.2     
Authority    13     5.3      Effect of Agreement    14     5.4      Financing   
15     5.5      Brokers’ Fees    15 ARTICLE VI COVENANTS    15     6.1     
Access    15     6.2      Confidentiality    15     6.3      Noncompetition   
16     6.4      Transition Services    17

 

i



--------------------------------------------------------------------------------

3    6.5      Remington License    17     6.6      EXPRESS® Trademark    17
    6.7      Consents    19     6.8      Customer Payments; Mail    19     6.9  
   Non-U.S. Distribution Agreements    19     6.10    Delivery of Information   
19     6.11    Post-Closing Sale of Products to Remington    20     6.12   
Employee Matters    21     6.13    Right of First Offer Regarding Remington®
License    21     6.14    Contract Payments; Certain Customer Settlements    22
    6.15    Escrow    23     6.16    Best Efforts; Further Assurances    24
    6.17    Operation of Business    24     6.18    Notice of Material
Developments    24     6.19    Exclusivity    24 ARTICLE VII CLOSING    25
    7.1      Closing    25     7.2      Deliveries by Sellers    25     7.3     
Deliveries by Buyers    26     7.4      Conditions Precedent to the Closing   
27     7.5      Further Assurances    27 ARTICLE VIII INDEMNIFICATION    28
    8.1      Indemnification by Sellers    28     8.2      Indemnification by
Buyers    29     8.3      Notice of Claim    29     8.4      Defense    29
    8.5      Time for Claims    30     8.6      Limitation    30     8.7     
Maximum Indemnity Amount    31     8.8      Reduction by Insurance Proceeds   
31     8.9      Reduction by Tax Benefit    31     8.10    Special Buyers
Indemnity of Sellers    31     8.11    Sole Remedy    33 ARTICLE IX TERMINATION
   33     9.1      Conditions of Termination    33     9.2      Effect of
Termination    34 ARTICLE X MISCELLANEOUS    34     10.1      Bulk Sales    34
    10.2      Tax Filings    34     10.3      Taxes and Expenses    34
    10.4      Publicity    34     10.5      Best Efforts    34     10.6     
Notices    34     10.7      Governing Law    35     10.8      Counterparts    36
    10.9      Assignment    36     10.10    Third Party Beneficiaries    36
    10.11    Headings    36     10.12    Amendments    36     10.13    Knowledge
   36     10.14    Severability    36

 

ii



--------------------------------------------------------------------------------

    10.15    Entire Agreement    36     10.16    The Guarantee    36     10.17
   Fees and Expenses    37     10.18    Descriptive Headings; Interpretation   
37 ARTICLE XI DEFINITIONS    37

 

iii



--------------------------------------------------------------------------------

SCHEDULES

      

Schedule 1.2(a)

   Tangible Personal Property

Schedule 1.2(b)

   Inventory

Schedule 1.2(c)

   Assumed Contracts

Schedule 1.2(d)

   Business Intellectual Property

Schedule 1.3

   Excluded Assets

Schedule 3.3

   Required Consents—Seller

Schedule 3.4(a)

   Exceptions to GAAP

Schedule 3.4(c)

   Other Liabilities

Schedule 3.5

   Liens

Schedule 3.7

   Raw Material owned or held by third parties

Schedule 3.12

   Absence of Changes—Remington

Schedule 4.11

   Absence of Changes—RA Brands

Schedule 5.3

   Required Consents—Buyers

Schedule 6.9

   Non-U.S. Distribution Agreements

Schedule 9.13

   Persons Attributed with “Knowledge” EXHIBITS

Exhibit A

   Allocation of Purchase Price

Exhibit B

   Financial Statements

Exhibit C

   Bill of Sale and Assignment

Exhibit D

   Transitional Services Agreement

Exhibit E

   REMINGTON® License Agreement

Exhibit F

   Consulting Agreement

Exhibit G

   Opinion of Sellers’ Counsel

Exhibit H

   Assignment and Assumption Agreement

Exhibit I

   Escrow Agreement

 

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (together with all Schedules and Exhibits hereto,
this “Agreement”), dated as of February 6, 2004, is entered into by and among
REMINGTON ARMS COMPANY, INC. (“Remington“), a Delaware corporation, RA BRANDS,
L.L.C. (“RA Brands“), a Delaware limited liability company (Remington and RA
Brands sometimes referred to collectively as the “Sellers” and individually as a
“Seller”), PURE FISHING, INC., an Iowa corporation, (“Pure Fishing”) as
guarantor, and PURE FISHING I, LLC, a Delaware limited liability company (“PF
I”), and PURE FISHING II, LLC, a Delaware limited liability company (“PF II”,
and together with PF I, the “Buyers” and each individually, a “Buyer”).

 

R E C I T A L S :

 

WHEREAS, Remington owns and operates a line of business consisting of the sale,
manufacture, distribution, development and design of the Stren® brand of fishing
lines (the “Business“), the intellectual property assets of which are owned by
RA Brands; and

 

WHEREAS, Sellers desire to sell, and Buyers desire to buy, certain of the assets
of Sellers used in or relating to the operation of the Business, on the terms
and conditions set forth in this Agreement.

 

NOW, THEREFORE, Sellers, Pure Fishing and Buyers agree as follows:

 

ARTICLE I

SALE AND PURCHASE OF ASSETS

 

1.1 Transfer of Assets.

 

(a) Remington agrees to sell, assign, transfer and deliver to PF I, free and
clear of all Liens (as defined below) other than those described in Section
3.5(a), and PF I agrees to purchase and accept from Remington, at the Closing
(as defined below) the assets of Remington specifically described in Section 1.2
below, but excluding certain assets described in Section 1.3. The assets being
sold by Remington hereunder are collectively referred to as the “Remington
Purchased Assets”.

 

(b) RA Brands agrees to sell, assign, transfer and deliver to PF II, free and
clear of all Liens other than those described in Section 3.5(a), and PF II
agrees to purchase and accept from RA Brands, at the Closing the assets of RA
Brands specifically described in Section 1.2 below, but excluding certain assets
described in Section 1.3. The assets being sold by RA Brands hereunder are
collectively referred to as the “RA Brands Purchased Assets”.

 

(c) The Remington Purchased Assets and the RA Brands Purchased Assets are
collectively referred to as the “Purchased Assets,” and the assets described in
Section 1.3 are collectively referred to as the “Excluded Assets.”



--------------------------------------------------------------------------------

1.2 Purchased Assets. The Purchased Assets consist of the following:

 

(a) Tangible Personal Property. All machinery and equipment listed on Schedule
1.2(a) owned by Remington and used in connection with the Business (the
“Tangible Personal Property“), together with any express or implied warranty by
the manufacturers or sellers of any item thereof.

 

(b) Inventories. All inventories of the Business owned by Remington as of the
Effective Time (defined below), including, without limitation, all bulk
inventory, finished goods and work in process, including obsolete and slow
moving inventory (collectively, the “Inventory“), the location and an
approximation of which are described on Schedule 1.2(b).

 

(c) Contracts. All open purchase orders as of the date hereof, agreements to
purchase Inventory, all open sales orders as of the date hereof, advertising and
sponsorship agreements, spooling agreements and other agreements of any nature
entered into in connection with the Business to which either Seller is a party
or by which Sellers or the Purchased Assets are bound or affected, which are
described on Schedule 1.2(c) (as such schedule is updated as of the Closing Date
with the consent of Buyer to add customer contracts approved by Buyers in their
sole discretion to such schedule) and which will be assigned by Sellers and
assumed by the applicable Buyer at the Effective Time (the “Assumed Contracts“).

 

(d) Intellectual Property. The Intellectual Property assets owned or licensed by
Sellers on the Closing Date and exclusively used in connection with the
operations of the Business, including: (a) registered and unregistered
trademarks, service marks, trade names, logos (the “Marks“) and all applications
for registration relating thereto, listed on Schedule 1.2(d), (b) registered and
unregistered copyrighted works, listed on Schedule 1.2(d), (c) the domain names
listed on Schedule 1.2(d) and the content of the www.stren.com web site, and (d)
patents and pending patent applications listed on Schedule 1.2(d) (collectively,
the “Business Intellectual Property“), together with the goodwill related
thereto and any royalty income therefrom accruing after the Effective Time.

 

(e) Records. The inventory records and customer and supplier records of Sellers
created or maintained in connection with the Assumed Contracts.

 

(f) Goodwill. Any and all of Sellers’ goodwill in and going concern value of the
Business.

 

(g) Claims. All of Sellers’ rights to any causes of action or claims with
respect to the Purchased Assets and Assumed Liabilities arising in connection
with the operation of the Business by Buyers and accruing after the Effective
Time.

 

1.3 Excluded Assets. The following assets shall be excluded from the Purchased
Assets and shall be retained by Sellers:

 

(a) Non-Business Assets. All assets, whether tangible or intangible, not used in
the Business or relating primarily to Sellers’ other lines of business.

 

(b) Cash. All cash on hand and on deposit in banks, cash equivalents and
investments.

 



--------------------------------------------------------------------------------

(c) Accounts Receivable. All accounts receivable related to the Business
included on the books of Sellers.

 

(d) Insurance. All insurance policies relating to or covering the operations of
the Business including any such policies maintained in connection with an
employee benefit plan.

 

(e) Assets of Benefit Plans. Pension, profit sharing or savings plans and trusts
and the assets thereof, and all other employee benefit plans and the assets
thereof.

 

(f) Certain Records. Minute books and stock books (or their equivalents) of
Sellers or any of their predecessors in interest.

 

(g) Claims. All of Sellers’ rights to any causes of action or claims arising in
connection with the operation of the Business by either Seller and accruing
prior to the Effective Time, including, without limitation, claims for refunds
for Taxes (as defined below) accruing prior to the Effective Time, other than
those referred to in Section 1.2(g).

 

(h) Other Assets. Those other assets listed on Schedule 1.3.

 

1.4 Liabilities. The Purchased Assets shall be sold and conveyed to the
applicable Buyer free and clear of all Liabilities (as defined below),
obligations, liens, security interests and encumbrances whatsoever
(collectively, “Liens“, or individually, a “Lien”), except for Liens described
in Section 3.5(a) below.

 

(a) Assumed Liabilities. PFI will assume at Closing the obligations of Sellers
under all of the other Assumed Contracts to be transferred to such Buyer except
for those obligations and Liabilities accruing or arising thereunder before the
Effective Time. For the avoidance of doubt, the Assumed Contracts will include
any agreements to purchase Inventory (whether finished goods or bulk inventory
set forth on Schedule 1.2(c)). Pure Fishing will also assume at Closing the
obligations of Remington specified in Section 6.14. Each obligation or Liability
described in this Section 1.4(a) is herein referred to as an “Assumed Liability”
and collectively, the “Assumed Liabilities.”

 

(b) Excluded Liabilities. None of the Buyers will assume or have any
responsibility with respect to any other obligation or Liability of Sellers
other than those Liabilities described in Section 1.4(a) above (each obligation
or Liability other than those described in Section 1.4(a), an “Excluded
Liability” and collectively, the “Excluded Liabilities”). Without limiting the
generality of the foregoing, none of the Buyers will assume any trade payables
related to the Business (except those arising under any Assumed Contract
following the Effective Time or as related to Inventory not yet received as
described in the last sentence of Section 1.4(a) above).

 

ARTICLE II

CONSIDERATION

 

2.1 Purchase Price. The aggregate purchase price (the “Purchase Price“) for the
Purchased Assets shall be FORTY-FOUR MILLION AND NO/100 DOLLARS
($44,000,000.00). The Purchase Price shall be payable on the Closing Date as
follows: by wire transfer of immediately



--------------------------------------------------------------------------------

available funds 2.2 to the account(s) designated by Sellers as follows: SIXTEEN
MILLION FOUR HUNDRED NINETY NINE THOUSAND DOLLARS ($16,499,000) to Remington for
the Remington Purchased Assets and TWENTY SIX MILLION FIVE HUNDRED AND ONE
THOUSAND DOLLARS ($26,501,000) to RA Brands for the RA Brands Purchased Assets;
and 2.3 ONE MILLION DOLLARS ($1,000,000) (the “Escrow Amount”) to J.P. Morgan
Institutional Trust Services (the “Escrow Agent”) as security for the
obligations of Sellers pursuant to Section 6.15 hereof to be held in accordance
with the terms and conditions of the Escrow Agreement.

 

2.2 Allocation of Purchase Price. The Purchase Price shall be allocated among
the Purchased Assets as set forth in Exhibit A.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF REMINGTON

 

Remington represents and warrants to Buyers and Pure Fishing as follows:

 

3.1 Organization and Good Standing. Remington is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Remington has all requisite corporate power and authority to own, operate and
lease the Purchased Assets it purports to own, operate and lease, and to conduct
the operations of the Business as presently conducted and as conducted on the
date of Interim Balance Sheet (as defined below). Remington is duly qualified to
do business as a foreign corporation and is in good standing in the
jurisdictions in which it is required to be so qualified, except where the
failure to be so qualified would not have a material adverse effect on the
operation or condition (financial or otherwise) of the Business or the Purchased
Assets (hereinafter, a “Material Adverse Effect”).

 

3.2 Authority. Remington has all requisite corporate power and authority to
execute and deliver this Agreement and the other agreements provided for or
referenced herein to which it is or will be a party (collectively, the
“Remington Agreements“), and to perform the transactions contemplated hereby and
thereby. The execution, delivery and performance of the Remington Agreements,
and the consummation of the transactions contemplated hereby and thereby, have
been duly and validly authorized by all necessary corporate action of the part
of Remington. The Remington Agreements have been, or with respect to Remington
Agreements to be executed at the Closing, will be, duly executed and delivered
by Remington and each constitutes or will constitute when executed and delivered
a valid and binding obligation of Remington, enforceable against Remington in
accordance with its terms, except that the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization or other similar Laws (as defined
below) affecting creditor’s rights generally and by principles of equity
regarding the availability of remedies.

 

3.3 Effect of Agreement. The execution, delivery and performance of the
Remington Agreements do not and will not: (a) conflict with the Certificate of
Incorporation or Bylaws of Remington (each as amended); (b) to the best
knowledge of Remington, violate any Law or any rule or regulation of any
governmental body or administrative agency, or conflict with any judicial or
administrative order or decree relating to Remington, the Business or the
Purchased Assets; (c) conflict with, violate, or constitute a breach or default
under any Assumed Contract or any other agreement or instrument to which
Remington is a party and by which the Business or Purchased Assets are affected,
except for any Unassigned Agreements as described in Section 6.7; (d) create any
Lien on any of the Purchased Assets; or (e) except as set forth on Schedule 3.3,
require any consent, notice to or filing with any governmental authority or
administrative agency or any private



--------------------------------------------------------------------------------

person or firm on behalf of Remington, except with respect to clause (e) such
consents or notices as the failure to obtain or give would not have a Material
Adverse Effect. The matters described on Schedule 3.3 are referred to as the
“Required Consents.”

 

3.4 Financials; Books.

 

(a) The unaudited balance sheets and statements of net income for the Business
have been delivered to Buyers for the fiscal years ended December 31 for each of
2001, 2002, and 2003, and are attached hereto as Exhibit B (hereinafter referred
to collectively as the “Financial Statements“). The balance sheet as of December
31, 2003 included in the Financial Statements is the “Interim Balance Sheet.”
Subject to the qualifications set forth in Section 3.4(b) below, the Financial
Statements: (i) are correct and complete and in accordance with the books and
records of Remington, (ii) present fairly the assets, liabilities and financial
condition of the Business as of the respective dates of the Financial
Statements, and the results of operations for the periods then ending, and (iii)
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis throughout the periods involved, except as set
forth on Schedule 3.4(a).

 

(b) The Financial Statements, or any portion thereof, purporting to represent
the Business as a stand alone business is proforma data, selected and
assimilated by Remington in good faith from the books and records of Sellers to
attempt to reflect the Business as if it had been stand alone for the fiscal
years ended December 31 for each of 2001, 2002, and 2003 in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved, except as set forth on Schedule 3.4(a). All
such data is unaudited and subject to the subjective judgments of Remington in
allocating balance sheet items and items of income and expense separately to the
Business from other operations of Sellers.

 

(c) Neither Remington nor RA Brands has any obligation or Liability arising out
of transactions entered into at or prior to the Closing Date, or any action or
inaction at or prior to the Closing Date, or any state of facts existing at or
prior to the Closing Date (including any residual Liability with any customer,
distributor or supplier), in each case relating to or affecting the Purchased
Assets or the Business other than: (i) Liabilities set forth on the Liabilities
side of the Interim Balance Sheet, (ii) Liabilities and obligations which have
arisen after the date of the Interim Balance Sheet in the ordinary course of
business (none of which is a Liability resulting from breach of contract, breach
of warranty, tort, infringement, claim or lawsuit), (iii) Liabilities which are
not required by generally accepted accounting principles to be set forth on the
balance sheet of Remington and which, individually and in the aggregate, would
not have a Material Adverse Effect, and (iv) other Liabilities and obligations
listed on Schedule 3.4(c).

 

3.5 Title to Assets.

 

Remington has good and marketable title to the Remington Purchased Assets, free
and clear of any Liens, other than the following:

 

(a) liens for Taxes not yet due and payable; and



--------------------------------------------------------------------------------

(b) liens described on Schedule 3.5(b), all of which will be removed at or prior
to Closing.

 

The Liens described in clauses (a) and (b) above shall be referred to herein as
the “Permitted Liens.”

 

3.6 Tangible Property.

 

(a) Each material item of Tangible Personal Property is in good operating
condition and repair (subject to normal wear and tear), and is suitable for the
purpose for which it presently is used. No material item of Tangible Personal
Property is in need of repair or replacement, other than as part of routine
maintenance in the ordinary course of business.

 

(b) Remington or RA Brands own, or has a valid license to use, and to transfer
to the applicable Buyer hereunder, all of the Tangible Personal Property and the
Business Intellectual Property, subject to Section 6.5 and 6.6 with respect to
the Remington®, Power-Lokt® and Express® trademarks, necessary for the conduct
of the Business as presently conducted by Remington.

 

3.7 Inventories. All items included in the Inventory (a) are useable in the
ordinary course of business for the Business as presently conducted by
Remington; (b) were purchased in the ordinary course of the Business as
presently conducted by Remington; and (c) are located on the premises described
on Schedule 1.2(b) or are in transit in the ordinary course of business. Except
as set forth on Schedule 3.7, to Sellers’ knowledge, there are no residual raw
materials used to produce the Inventory or which could be used to produce
Inventory owned or held by third parties.

 

3.8 Contracts and Leases.

 

(a) Schedule 1.2(c) lists all contracts, commitments, agreements (including,
without limitation, agreements for the borrowing of money or the extension of
credit), contracts with customers, suppliers, vendors, distributors and sales
representatives, agreements or understandings with third parties regarding
rebate and incentive programs, merchandising agreements, promotional contracts
and advertising allowances, leases, licenses, understandings and obligations
(“Contracts”), whether written or oral, to which Remington is party or by which
Remington or the Purchased Assets sold by Remington are bound or affected, that
are material to or necessary for the operation of the Business as presently
conducted, and that Buyers will assume at Closing. Remington has delivered to
Buyers true and complete copies of all written Assumed Contracts, and Buyers
have been given a written summary of all material terms of all oral Assumed
Contracts, including any and all amendments thereto, to which Remington is a
party (the “Assumed Remington Contracts“). To Remington’s knowledge, each of the
Assumed Remington Contracts is valid, binding and enforceable in accordance with
its terms (except that enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or other similar Laws affecting creditors’ rights
generally and by principles of equity regarding the availability of remedies),
is in full force and effect and Remington is not in default under any of the
Assumed Remington Contracts, except as would not reasonably be expected to have
a Material Adverse Effect. Except for any Unassigned Agreements (hereinafter
defined), the assignment of the Assumed Remington Contracts by Remington to the
applicable Buyer will not, with respect to such Assumed Remington Contract (i)
constitute a default or accelerate the obligations thereunder,



--------------------------------------------------------------------------------

(ii) require the consent of any Person, except for the Required Consents, or
(iii) affect the continuation, validity and effectiveness thereof or the terms
thereof.

 

(b) Sellers have delivered to Buyers a summary (the “Contract Summary”) dated
February 6, 2004 of all of the material Contracts to which either Seller is a
party or by which either Seller or the assets of the Business as presently
conducted by Sellers immediately in advance of Closing are bound or affected.
The Contract Summary sets forth a summary which is complete in all material
respects of all Contracts referenced thereon, other than the summaries of those
Contracts as indicated on the Contract Summary which have been redacted or
otherwise withheld. In connection with the delivery of the Contract Summary,
Sellers have delivered to Buyers a redacted copy of a representative Contract on
the form to which Remington is a party for the distribution of its products,
including those sold in the Business, outside of the United States.

 

3.9 Litigation. There are no material claims, actions, suits or investigations
pending, or to the best knowledge of Remington, threatened, against Remington
affecting the Purchased Assets or the Business.

 

3.10 Compliance with Laws; Permits. There is not outstanding or, to the best
knowledge of Remington, threatened, any investigation, proceeding, order or
decree of any court, governmental agency or arbitration tribunal against or
involving Remington and affecting the Business or the Purchased Assets.
Remington is currently in compliance with all Laws, rules, regulations and
licensing requirements of all federal, state, local and foreign authorities
including, without limitation, environmental health and safety laws, applicable
to the Purchased Assets and operation of the Business, except for any instances
of non-compliance which do not have a Material Adverse Effect. Remington has
obtained all material permits, certificates, licenses and authorizations
required for the conduct of the Business and the ownership of the Purchased
Assets as presently conducted.

 

3.11 Taxes. Remington has filed all Tax returns with respect to the Business and
Purchased Assets that it was required to file, and all such Tax returns were
correct and complete in all material respects. All Taxes owed arising out of the
conduct of the Business or ownership of the Purchased Assets (whether or not
shown on any Tax return) and required to have been paid by the date hereof have
been paid. Remington has withheld and paid all Taxes required to have been
withheld and paid by the date hereof in connection with amounts paid or owing,
with respect to the Business and the ownership of the Purchased Assets, to any
employee, independent contractor, creditor, stockholder, or other third party.
None of the Assumed Contracts is an obligation to make a payment that is not
deductible under Code Section 280G. There are no Tax liens on any of the
Purchased Assets, except with respect to Taxes that are not yet due and payable.

 

3.12 Absence of Changes. Except as set forth on Schedule 3.12, since date of the
Interim Balance Sheet, Remington has conducted the operations of the Business
only in the ordinary course of business consistent with past practices, and has
not:

 

(a) suffered any uninsured damage to any asset of the Business that would have a
Material Adverse Effect;

 

(b) sold, disposed, assigned, leased, licensed or transferred any assets used in
the operation of the Business, except for (i) assets consumed or disposed of in
the ordinary course of business consistent with past practices; (ii) assets
disposed of in connection with



--------------------------------------------------------------------------------

the acquisition of replacement property of equivalent kind and value; or (iii)
assets that are no longer useful in the operations of the Business;

 

(c) accelerated, modified, amended or terminated any Assumed Remington Contract
or made any material change in the economic terms of any Assumed Remington
Contract;

 

(d) incurred any material obligation or Liability, except normal trade or
business obligations incurred in the ordinary course of business;

 

(e) with respect to the Business, introduced any new method of management,
operations or accounting or accounting policies, or made any write-down in the
value of its Inventory that is other than in the ordinary course of business
consistent with past custom and practice;

 

(f) mortgaged or pledged or imposed any security interest upon any of the
Purchased Assets, tangible or intangible, or subjected them to any lien, except
Permitted Liens;

 

(g) entered into any agreement, contract, lease, or license (or series of
related agreements, contracts, leases, and licenses) related to the Business or
the Purchased Assets involving more than $10,000 other than purchase orders
entered into in the ordinary course of business consistent with past practice;

 

(h) experienced any other occurrence, event, incident, or taken any action or
omitted to take any action related to the Business or the Purchased Assets which
would have a Material Adverse Effect;

 

(i) made any election with respect to Taxes relating to the conduct of the
Business or the ownership of the Purchase Assets;

 

(j) failed to pay any amounts coming due under any Assumed Remington Contract or
failed to make any payments in connection with the renewal of any Assumed
Remington Contract other than in the ordinary course of business consistent with
past practices; or

 

(k) agreed, whether orally or in writing, to do any of the foregoing.

 

3.13 Brokers’ Fees. Remington has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which any Buyer could become liable or
obligated.

 

3.14 Intellectual Property.

 

(a) The use of the Business Intellectual Property in the operation of the
Business as conducted by Remington and RA Brands in North America in advance of
Closing has not infringed or misappropriated any Intellectual Property of other
Persons, and does not infringe or misappropriate any Intellectual Property of
other Persons, and neither Seller is aware of any facts which indicate a
likelihood of any of the foregoing, nor has a Seller received any notice
regarding any of the foregoing (including, any demands or offers to license any
Intellectual Property from any other Person). To the knowledge of Sellers, the
use of the Business Intellectual Property in the operation of the Business as
conducted by Remington and RA Brands in all areas of the world other than North
America in advance of Closing has



--------------------------------------------------------------------------------

not infringed or misappropriated any Intellectual Property of other Persons, and
does not infringe or misappropriate any Intellectual Property of other Persons,
and neither Seller is aware of any facts which indicate a likelihood of any of
the foregoing, nor has a Seller received any notice regarding any of the
foregoing (including, any demands or offers to license any Intellectual Property
from any other Person).

 

(b) Remington is the record owner of each domain name listed on Schedule 1.2(d).
The Marks, and the trademarks associated with the license agreements which are
the subject of Section 6.5 and 6.6, are all of the trademarks necessary to
operate the Business as presently conducted by Sellers.

 

3.15 Stren Original. Sellers represent and warrant that neither Remington nor RA
Brands owns at the Closing, or has during the ten (10) years preceding the
Closing Date owned, any formula, know-how, trade secrets, patent, process
technology or other similar Intellectual Property rights relating to the
formulation and manufacture of the fishline products sold under the brand “Stren
Original”, including such fishline products manufactured by E.I. du Pont de
Nemours and Company.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF RA BRANDS

 

RA Brands represents and warrants to Buyers and Pure Fishing as follows:

 

4.1 Organization. RA Brands is a limited liability company in existence and in
good standing under the laws of the State of Delaware. RA Brands has the power
under its Certificate of Formation, Limited Liability Company Agreement and the
Delaware Limited Liability Company Act (the “Governing Documents“) to own,
operate and lease the Purchased Assets it purports to own, operate and lease,
and to conduct the operations of the Business as presently conducted and as
conducted on the date of Interim Balance Sheet. RA Brands is duly qualified to
do business as a foreign limited liability company and is in good standing in
the jurisdictions in which it is required to be so qualified, except where the
failure to be so qualified would not have a Material Adverse Effect.

 

4.2 Authority. RA Brands has all requisite limited liability company power under
the Governing Documents to execute and deliver this Agreement and the other
agreements provided for or referenced herein to which it is or will be a party
(collectively, the “RA Brands Agreements“), and to perform the transactions
contemplated hereby and thereby. The execution, delivery and performance of the
RA Brands Agreements, and the consummation of the transactions contemplated
hereby and thereby, have been duly and validly authorized by all necessary
action of the part of RA Brands. The RA Brands Agreements have been, or with
respect to RA Brands Agreements to be executed at the Closing, will be, duly
executed and delivered by RA Brands and each constitutes or will constitute when
executed and delivered a valid and binding obligation of RA Brands, enforceable
against RA Brands in accordance with its terms, except that the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization or other
similar Laws affecting creditor’s rights generally and by principles of equity
regarding the availability of remedies.

 

4.3 Effect of Agreement. The execution, delivery and performance of the RA
Brands Agreements do not and will not: (a) conflict with the Certificate of
Formation or Limited Liability Company Agreement of RA Brands (each as amended);
(b) to the best knowledge of RA Brands, violate any Law or any rule or
regulation of any governmental body or administrative agency, or conflict with
any judicial or administrative order or decree relating to RA Brands, the
Business or the



--------------------------------------------------------------------------------

Purchased Assets; (c) conflict with, violate, or constitute a breach or default
under any Assumed Contract or any other agreement or instrument to which RA
Brands is a party and the Business or Purchased Assets are affected, except for
any Unassigned Agreements as described in Section 6.7; (d) create any Lien on
any of the Purchased Assets; or (e) except as set forth on Schedule 3.3, require
any consent, notice to or filing with any governmental authority or
administrative agency or any private person or firm on behalf of RA Brands,
except with respect to clause (e), such consents or notices as the failure to
obtain or give would not have a Material Adverse Effect.

 

4.4 Contracts and Leases. Schedule 1.2(c) lists all Contracts to which RA Brands
is party or by which RA Brands or the Purchased Assets sold by RA Brands is
bound or affected, that are material to or necessary for the operation of the
Business as presently conducted, and that PF II will assume at Closing. RA
Brands has delivered to Buyers true and complete copies of all written Assumed
Contracts, and Buyers have been give a written summary of all material terms of
all oral Assumed Contracts, including any and all amendments thereto, to which
RA Brands is a party (the “Assumed RA Brands Contracts“). To RA Brand’s
knowledge, each of the Assumed RA Brands Contracts is valid, binding and
enforceable in accordance with its terms (except that enforceability thereof may
be limited by bankruptcy, insolvency, reorganization or other similar Laws
affecting creditors’ rights generally and by principles of equity regarding the
availability of remedies), is in full force and effect and RA Brands is not in
default under any of the Assumed RA Brands Contracts, except as would not
reasonably be expected to have a Material Adverse Effect. Except for any
Unassigned Agreements, the assignment of the Assumed RA Brands Contracts by RA
Brands to Buyer will not, with respect to such Assumed RA Brands Contract, (i)
constitute a default or accelerate the obligations thereunder, (ii) require the
consent of any Person, except for the Required Consents, or (iii) affect the
continuation, validity and effectiveness thereof or the terms thereof.

 

4.5 Intellectual Property.

 

(a) Schedule 1.2(d) lists all the registered and material unregistered Business
Intellectual Property, and, with respect to each Mark, other than the secondary
marks listed thereon (the “Secondary Marks”), lists (for the United States only)
the goods or services with which such Mark is used and the date of first use of
such Mark, and all United States, foreign and state registrations relating
thereto. To the knowledge of RA Brands, each of the Marks other than the
Secondary Marks has been in continuous use since the date of first use set forth
in Schedule 1.2(d), and each of the Marks, and the Secondary Marks other than
Stren Superline, T-Braid, Ti-Braid and Titanium Braid, is now in use in
interstate or intrastate commerce. Schedule 1.2(d) also contains a complete and
accurate list of (a) all material licenses and other rights granted by RA Brands
to any third party with respect to any Business Intellectual Property, and (b)
all material licenses and other rights granted by any third party to RA Brands
with respect to any Business Intellectual Property, in each case identifying the
subject Business Intellectual Property. RA Brands is the record owner of each of
the trademark registrations, copyright registrations, and patents, and
applications related to the foregoing, which is listed on Schedule 1.2(d), and
all required maintenance filings, maintenance fee payments and, to the best of
RA Brands’ knowledge, Tax payments and annuities and have been timely completed
with respect to each. RA Brands has not exclusively licensed any of the Business
Intellectual Property to any third party. The Business Intellectual Property
constitutes all of the Intellectual Property exclusively used in the operation
of the Business as presently conducted. RA Brands’ interest in all Business
Intellectual Property is free and clear of all Liens (other than Permitted
Liens).



--------------------------------------------------------------------------------

(b) The use of the Business Intellectual Property in the operation of the
Business as conducted by RA Brands in North America in advance of Closing has
not infringed or misappropriated any Intellectual Property of other Persons, and
does not infringe or misappropriate any Intellectual Property of other Persons,
and RA Brands is not aware of any facts which indicate a likelihood of any of
the foregoing, nor has RA Brands received any notice regarding any of the
foregoing (including, any demands or offers to license any Intellectual Property
from any other Person). To the knowledge of RA Brands, the use of the Business
Intellectual Property in the operation of the Business as conducted by RA Brands
in all areas of the world other than North America in advance of Closing has not
infringed or misappropriated any Intellectual Property of other Persons, and
does not infringe or misappropriate any Intellectual Property of other Persons,
and RA Brands is not aware of any facts which indicate a likelihood of any of
the foregoing, nor has RA Brands received any notice regarding any of the
foregoing (including, any demands or offers to license any Intellectual Property
from any other Person).

 

(c) Except as set forth on Schedule 1.2(d), (a) there are no claims against RA
Brands or Remington presently pending contesting the validity, use or ownership
or enforceability of any of the Business Intellectual Property, and, to the
knowledge of RA Brands, there is no basis for any such claim, and (b) to the
knowledge of RA Brands, no third party has infringed, misappropriated or
otherwise conflicted with any of the Business Intellectual Property. All of the
Business Intellectual Property shall be owned or available for use by PF II
immediately after the Closing on terms and conditions identical in all material
respects to those under which RA Brands owned or used the Business Intellectual
Property immediately prior to the Closing

 

4.6 Title to Assets. RA Brands has good and marketable title to (a) the RA
Brands Purchased Assets and (b) the RA Brands Purchased Assets specified on
Schedule 1.2(d), in each case free and clear of any Liens, other than Permitted
Liens.

 

4.7 Litigation. There are no material claims, actions, suits or investigations
pending, or to the best knowledge of RA Brands, threatened, against RA Brands
affecting the Purchased Assets or the Business.

 

4.8 Compliance with Laws; Permits. There is not outstanding or, to the best
knowledge of Remington, threatened, any investigation, proceeding, order or
decree of any court, governmental agency or arbitration tribunal against or
involving RA Brands and affecting the Business or the Purchased Assets. RA
Brands is currently in compliance with all Laws, rules, regulations and
licensing requirements of all federal, state, local and foreign authorities
including, without limitation, environmental health and safety laws, applicable
to the Purchased Assets and operation of the Business, except for any instances
of non-compliance which do not have a Material Adverse Effect. RA Brands has
obtained all material permits, certificates, licenses and authorizations
required for the conduct of the Business and the ownership of the Purchased
Assets as presently conducted.

 

4.9 Taxes. RA Brands has filed all Tax returns with respect to the Business and
Purchased Assets that it was required to file, and all such Tax returns were
correct and complete in all material respects. All Taxes owed arising out of the
conduct of the Business or ownership of the Purchased Assets (whether or not
shown on any Tax return) and required to have been paid by the date hereof have
been paid. RA Brands has withheld and paid all Taxes required to have been
withheld and paid by the date hereof in connection with amounts paid or owing,
with respect to the Business and the



--------------------------------------------------------------------------------

ownership of the Purchased Assets, to any employee, independent contractor,
creditor, stockholder, or other third party. There are no Tax liens on any of
the Purchased Assets, except with respect to Taxes that are not yet due and
payable.

 

4.10 Brokers’ Fees. RA Brand has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which any Buyer could become liable or
obligated.

 

4.11 Absence of Changes. Except as set forth on Schedule 4.11, since date of the
Interim Balance Sheet, RA Brands has used the Business Intellectual Property
only in the ordinary course of business consistent with past practices, and has
not:

 

(a) suffered any uninsured damage to any Business Intellectual Property that
would have a Material Adverse Effect;

 

(b) sold, disposed, assigned or transferred any of the Business Intellectual
Property;

 

(c) leased or licensed any of the Business Intellectual Property other than in
the ordinary course of its business;

 

(d) accelerated, modified, amended or terminated any Assumed RA Brands Contract
or made any material change in the economic terms of any Assumed RA Brands
Contract;

 

(e) incurred any material obligation or Liability, except normal trade or
business obligations incurred in the ordinary course of business;

 

(f) mortgaged or pledged or imposed any security interest upon any of the
Business Intellectual Property, or subjected them to any lien, except Permitted
Liens;

 

(g) entered into any agreement, contract, lease, or license (or series of
related agreements, contracts, leases, and licenses) related to the Business
Intellectual Property involving more than $10,000;

 

(h) experienced any other occurrence, event, incident, or taken any action or
omitted to take any action related to the Business Intellectual Property which
would have a Material Adverse Effect;

 

(i) made any election with respect to Taxes relating to the Business
Intellectual Property;

 

(j) failed to pay any amounts coming due under any Assumed RA Brands Contract or
failed to make any payments in connection with the renewal of any Assumed RA
Brands Contract other than in the ordinary course of business consistent with
past practices; or

 

(k) agreed, whether orally or in writing, to do any of the foregoing.

 

4.12 Stren Original. RA Brands represents and warrants that it does not own at
the Closing Date, nor has it during the ten (10) years preceding the Closing
Date owned, any formula, know-how, trade secrets, patent, process technology or
other similar Intellectual Property rights relating to the



--------------------------------------------------------------------------------

formulation and manufacture of the fishline products sold under the brand “Stren
Original”, including such fishline products manufactured by E.I. du Pont de
Nemours and Company.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYERS AND PURE FISHING

 

Each Buyer and Pure Fishing represents and warrants to Sellers as follows:

 

5.1 Organization and Good Standing.

 

(a) Pure Fishing is a corporation duly organized, validly existing and in good
standing under the laws of the State of Iowa. Pure Fishing is duly qualified to
do business as a foreign corporation and is in good standing in the
jurisdictions in which the ownership of PF I, PF II or the Purchased Assets or
the operation of the Business make such qualification necessary.

 

(b) PF I is a limited liability company in existence and in good standing under
the laws of the State of Delaware. PF I is duly qualified to do business as a
foreign limited liability company and is in good standing in the jurisdictions
in which it the ownership of the Purchased Assets or the operation of the
Business make such qualification necessary.

 

(c) PF II is a limited liability company in existence and in good standing under
the laws of the State of Delaware. PF II is duly qualified to do business as a
foreign limited liability company and is in good standing in the jurisdictions
in which it the ownership of the Purchased Assets or the operation of the
Business make such qualification necessary.

 

5.2 Authority.

 

(a) Pure Fishing has all requisite corporate power and authority to execute and
deliver this Agreement and the other agreements provided for or referenced
herein to which it is or will be a party (collectively, the “Pure Fishing
Transaction Agreements“), and to perform the transactions contemplated hereby
and thereby. The execution, delivery and performance of the Pure Fishing
Transaction Agreements, and the consummation of the transactions contemplated
hereby and thereby, have been duly and validly authorized by all necessary
action on the part of Pure Fishing. The Pure Fishing Transaction Agreements have
been, or with respect to Pure Fishing Transaction Agreements to be executed at
the Closing, will be, duly executed and delivered by Pure Fishing, and each
constitutes or will constitute when executed and delivered a valid and binding
obligation of Pure Fishing, enforceable against Pure Fishing in accordance with
its terms, except that the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or other similar Laws affecting creditor’s rights
generally and by principles of equity regarding the availability of remedies.

 

(b) PF I has all requisite limited liability company power under its Certificate
of Formation, Limited Liability Company Agreement and the Delaware Limited
Liability Company Act and authority to execute and deliver this Agreement and
the other agreements provided for or referenced herein to which it is or will be
a party (collectively, the “PF I Transaction Agreements“), and to perform the
transactions contemplated hereby and thereby. The execution, delivery and
performance of the PF I Transaction Agreements, and the consummation of the
transactions contemplated hereby and thereby, have been duly and



--------------------------------------------------------------------------------

validly authorized by all necessary action on the part of PF I. The PF I
Transaction Agreements have been, or with respect to PF I Transaction Agreements
to be executed at the Closing, will be, duly executed and delivered by PF I, and
each constitutes or will constitute when executed and delivered a valid and
binding obligation of PF I, enforceable against PF I in accordance with its
terms, except that the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or other similar Laws affecting creditor’s rights
generally and by principles of equity regarding the availability of remedies.

 

(c) PF II has all requisite limited liability company power under its
Certificate of Formation, Limited Liability Company Agreement and the Delaware
Limited Liability Company Act and authority to execute and deliver this
Agreement and the other agreements provided for or referenced herein to which it
is or will be a party (collectively, the “PF II Transaction Agreements“), and to
perform the transactions contemplated hereby and thereby. The execution,
delivery and performance of the PF II Transaction Agreements, and the
consummation of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary action on the part of PF II. The PF II
Transaction Agreements have been, or with respect to PF II Transaction
Agreements to be executed at the Closing, will be, duly executed and delivered
by PF II, and each constitutes or will constitute when executed and delivered a
valid and binding obligation of PF II, enforceable against PF II in accordance
with its terms, except that the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization or other similar Laws affecting
creditor’s rights generally and by principles of equity regarding the
availability of remedies.

 

5.3 Effect of Agreement.

 

(a) The execution, delivery and performance of the Pure Fishing Transaction
Agreements do not and will not: (a) conflict with the Articles of Incorporation
or Bylaws of Pure Fishing (each as amended); (b) to the best knowledge of Pure
Fishing, violate any Law or any rule or regulation of any governmental body or
administrative agency, or conflict with any judicial or administrative order or
decree relating to Pure Fishing; (c) conflict with, violate, or constitute a
breach or default under any contract or any other agreement or instrument by
which Pure Fishing is bound; or (d) except as set forth on Schedule 5.3, require
any consent, notice to or filing with any governmental authority or
administrative agency or any private person or firm on behalf of Pure Fishing.

 

(b) The execution, delivery and performance of the PF I Transaction Agreements
do not and will not: (a) conflict with the Certificate of Formation or Limited
Liability Company Agreement of PF I; (b) to the best knowledge of PF I, violate
any Law or any rule or regulation of any governmental body or administrative
agency, or conflict with any judicial or administrative order or decree relating
to PF II; (c) conflict with, violate, or constitute a breach or default under
any contract or any other agreement or instrument by which PF I is bound; or (d)
except as set forth on Schedule 5.3, require any consent, notice to or filing
with any governmental authority or administrative agency or any private person
or firm on behalf of PF I.

 

(c) The execution, delivery and performance of the PF II Transaction Agreements
do not and will not: (a) conflict with the Certificate of Formation or Limited
Liability Company Agreement of PF II; (b) to the best knowledge of PF II,
violate any Law or any rule or regulation of any governmental body or
administrative agency, or conflict with any judicial



--------------------------------------------------------------------------------

or administrative order or decree relating to PF II; (c) conflict with, violate,
or constitute a breach or default under any contract or any other agreement or
instrument by which PF II is bound; or (d) except as set forth on Schedule 5.3,
require any consent, notice to or filing with any governmental authority or
administrative agency or any private person or firm on behalf of PF II.

 

5.4 Financing. Buyers have the funds available, as of the Closing Date, to
consummate the transactions contemplated by this Agreement and to perform all of
the covenants and other agreements of Buyers referenced herein.

 

5.5 Brokers’ Fees. None of the Buyers has any Liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which either Seller could become
liable or obligated.

 

ARTICLE VI

COVENANTS

 

6.1 Access. Following the Closing for a period of seven (7) years, each Buyer
shall grant to Sellers and their representatives full access during normal
business hours, provided that such access shall be provided so as not to create
an undue interruption of Buyers’ other businesses, to all records and other
documents transferred to it by Sellers relating to the ownership of the
Purchased Assets and the operation of the Business prior to the Closing Date as
may be required in connection with any Tax filing, Tax audit or litigation of
either of the Sellers or related to any other third party proceeding or inquiry
involving either of the Sellers.

 

6.2 Confidentiality.

 

(a) Each Seller agrees to retain in confidence and not disclose, and to require
their respective directors, officers, shareholders, members, managers,
employees, representatives and agents (collectively, “Representatives”) to
retain in confidence and not disclose, all confidential and proprietary
information concerning the Business or the Purchased Assets, except that a
Seller may disclose the information to those of its Representatives who need the
information for the proper performance of their assigned duties with respect to
the consummation of the transactions contemplated hereby and the preparation of
appropriate Tax returns. In making such information available to its
Representatives, a Seller shall take any and all precautions necessary to ensure
that its Representatives use the information only as permitted hereby.
Notwithstanding the foregoing, such information may be disclosed (i) if it is
required by court order or decree, by any regulatory authorities or governmental
agencies, pursuant to applicable law or in connection with the preparation or
filing of Tax returns, (ii) if it is ascertainable or obtained from public or
published information, or (iii) if it is received from a third party not known
to the recipient to be under an obligation to keep such information
confidential. If a Seller or any of its Representatives shall be required to
make disclosure of any such information by operation of law (other than in
connection with the preparation and filing of Tax returns), such Seller shall
give Buyers prior notice of the making of such disclosure and shall use all
reasonable efforts to afford Buyers an opportunity to contest the making of such
disclosure.

 

(b) In recognition of the confidential nature of certain of the information
which was provided to Buyers by Sellers prior to the Closing related to the
transactions contemplated by



--------------------------------------------------------------------------------

this Agreement, each Buyer and Pure Fishing agrees to retain in confidence and
not disclose, and to require its Representatives to retain in confidence and not
disclose, all confidential and proprietary information concerning Remington or
RA Brands related to the business or operations of Remington or RA Brands other
than the Business (including such information transmitted or disclosed to Pure
Fishing, Buyers or any of their Representatives by either Seller or any of their
Representatives in advance of the Closing). Notwithstanding the foregoing, such
information may be disclosed (i) if it is required by court order or decree, by
any regulatory authorities or governmental agencies, pursuant to applicable law
or in connection with the preparation or filing of Tax returns, (ii) if it is
ascertainable or obtained from public or published information, or (iii) if it
is received from a third party not known to the recipient to be under an
obligation to keep such information confidential. If Pure Fishing or any Buyer
shall be required to make disclosure of any such information by operation of law
(other than in connection with the preparation and filing of Tax returns), the
party required to make the disclosure shall give Sellers prior notice of the
making of such disclosure and shall use all reasonable efforts to afford Sellers
an opportunity to contest the making of such disclosure.

 

6.3 Noncompetition.

 

(a) As a condition to Buyers’ obligation to purchase the Purchased Assets and in
order to ensure to Buyers the full benefits of the Purchased Assets and the
Business, Sellers, jointly and severally, hereby covenant and agree that for a
period of five (5) years after the Closing Date (the “Noncompetition Period”),
except for the Permitted Activities (as defined below), none of Remington, RA
Brands, or RA Factors, Inc. (a direct wholly owned subsidiary of Remington), nor
any other direct or indirect subsidiary of the Seller Group (now existing or
formed in the future) (collectively, the “Seller Group”), nor any of Thomas L.
Millner, Mark A. Little, and Ronald H. Bristol II, each of whom is a current
employee of Remington (the “Employee Group”), will directly or indirectly own,
operate, lease, manage, control, participate in, consult with, advise, or
provide services for, or in any manner engage in, the manufacture, sale,
distribution or development of fishing line in any area of the world
(collectively, the “Restricted Activities”). Sellers acknowledge that (a) any
breach of the covenants of this Section will result in irreparable damage and
continuing injury to Buyers, (b) the covenants set forth in this Section (a) are
reasonably limited, (c) the covenants set forth in this Section (a) are
reasonably necessary for the protection of Buyers, and (d) Buyers would not have
entered into this Agreement but for the covenants of the Sellers contained
herein. Therefore, in the event of any breach or threatened breach of the
covenants in this Section, Sellers acknowledge that Buyers may be entitled,
without limiting any other remedies, to an injunction restraining any Seller
from committing any such violation. If, at the time of enforcement of this
Section (a) a court shall hold that the duration, scope or area restrictions
stated herein are unreasonable under the circumstances then existing, the
parties agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area and
that the court shall be allowed to revise the restrictions contained herein to
cover the maximum period, scope and area permitted by law.

 

(b) The foregoing restrictive covenant shall not prohibit Sellers from engaging
in the Restricted Activities as necessary to perform their obligations under
this Agreement and the other Agreements contemplated by this Agreement (the
“Permitted Activities”).



--------------------------------------------------------------------------------

(c) Remington shall bear full liability and responsibility for any breaches of
the covenants set forth in Section 6.3(a) above by: (i) Remington, (ii) the
other members of the Seller Group to the extent of any breaches which occur
during the time such Person is a member of the Seller Group, and (iii) each
member of the Employee Group to the extent of any breaches which occur during
the time such Person is employed by Remington or any other member of the Seller
Group and during the time following the termination of the Person’s employment
in which that Person is subject to an enforceable covenant not to compete
arising under the Person’s existing employment agreement with Remington.
Remington hereby covenants and agrees to enforce (and shall cause its Affiliates
within the Seller Group to enforce) all of the contractual rights of the Seller
Group against any such breaching member of the Seller Group or Employee Group
which is subject to enforceable contractual obligations, as applicable, to
prevent or stop any such breach by any such Person.

 

(d) Sellers further covenant and agree that during the Noncompetition Period
none of the Seller Group shall license or grant any rights to any third party to
use any trademark owned by any member of the Seller Group in connection with the
sale, manufacture, distribution, development or design of Products (as defined
herein) in any area of the world. For purposes of this Section 6.3(d),
“Products” shall mean fishline, including all packaging, advertising and
marketing materials relating thereto (provided, this definition shall be
strictly construed). Each Buyer covenants and agrees that nothing herein shall
give to such Buyer or any of its Affiliates any right, title or interest in any
trademark owned by either Seller after the Effective Time (except for the
licensed rights specifically granted pursuant to the Remington License
Agreement), and that each and every part of any such trademark of either Seller
is, and is to be and continue, the sole property of such Seller.

 

(e) Each Seller agrees that, for a period of fifteen (15) years from and after
the Closing Date, such Seller shall not itself use, in connection with the sale,
manufacture, distribution, development or design of Products, any trademark
owned or licensed by such Seller, in any area of the world, nor shall it license
or grant any rights to any third party to do so.

 

6.4 Transition Services. Remington will provide Buyers with the transition
support and services for the consideration and on the other terms and conditions
set forth in the Transitional Services Agreement (the “Transitional Services
Agreement”) to be executed and delivered at the Closing by Remington and PF I.

 

6.5 Remington License. RA Brands will provide to PF II a license to use the
REMINGTON® and POWER-LOKT® trademarks (together, but not separately and not in
conjunction with any other trademarks) on the terms and conditions set forth in
the license agreement (the “Remington License Agreement”) to be executed and
delivered at the Closing by RA Brands and PF II.

 

6.6 EXPRESS® Trademark.

 

(a) Promptly after the Closing, Remington, with such assistance of Buyers as
reasonably requested of Buyers, will seek to obtain a license for Buyers to use
the trademark EXPRESS® from the owner thereof for the sale of fishing line in
WAL-MART and WAL-MART branded stores in the United States of America, which for
the avoidance of doubt will include specifically WAL-MART Supercenters, WALMART
neighborhood stores, and WAL-MART websites (the “EXPRESS License”). If the owner
of the EXPRESS® trademark agrees to grant to Buyers the EXPRESS License, on
terms reasonably



--------------------------------------------------------------------------------

acceptable to Buyers then Remington will pay the license fee, if any, negotiated
by Remington and such owner for the EXPRESS License, up to an aggregate of
$200,000 (the “Express Payment”). If the owner of the EXPRESS® trademark agrees
to grant to Buyers the EXPRESS License on terms reasonably acceptable to Buyers
but for a license fee in excess of the Express Payment, then Buyers shall have
the option either (i) to obtain the EXPRESS License without reimbursement of the
license fee by Remington in excess of the Express Payment, or (ii) to reject the
EXPRESS License.

 

(b) If the owner of the EXPRESS® trademark agrees to grant to Buyers the EXPRESS
License (whether at the expense of Remington or at the expense of Buyers), RA
Brands agrees to provide to Buyers an exclusive, royalty-free, non-sublicensable
license (on the same terms and conditions as set forth in the Remington License
Agreement, including, without limitation, terms restricting the assignability
thereof) to use the REMINGTON® trademark with the EXPRESS® trademark (together,
but not separately, and not in conjunction with any other trademarks) for
fishing line sold only to WAL-MART and WAL-MART branded stores in the United
States of America, which for the avoidance of doubt will include specifically
WAL-MART Supercenters, WALMART neighborhood stores, and WAL-MART websites, for
an initial period of fifteen (15) years from and after the Closing, renewable in
consecutive five (5) year terms at the option of Buyers upon prior notice to RA
Brands (provided, at the time of the renewal no Buyer is in breach of any of its
obligations or agreements thereunder).

 

(c) If the owner of the EXPRESS® trademark does not agree to grant to Buyers the
EXPRESS License or if Buyer rejects the EXPRESS License pursuant to Section
6.6(a)(ii) above, Buyers and Remington agree to cooperate to devise and design
an alternative trademark to EXPRESS® (which shall be chosen and owned
exclusively by Buyers), and, subject to Remington’s approval of such alternative
trademark, RA Brands agrees to provide to Buyers an exclusive, royalty-free,
non-sublicensable license (on the same terms and conditions as set forth in the
Remington License Agreement, including, without limitation, terms restricting
the assignability thereof) to use the REMINGTON® trademark with such alternative
trademark (together, but not separately, and not in conjunction with any other
trademarks) for fishing line sold only to WAL-MART and WAL-MART branded stores
in the United States of America, which for the avoidance of doubt will include
specifically WAL-MART Supercenters, WALMART neighborhood stores, and WAL-MART
websites, for a period not to exceed fifteen (15) years from and after the
Closing, renewable in consecutive five (5) year terms at the option of Buyers
upon prior notice to RA Brands (provided, at the time of the renewal no Buyer is
not in breach of any of its obligations or agreements thereunder). If the owner
of the EXPRESS® trademark does not agree to grant to Buyers the EXPRESS License
or if Buyer rejects the EXPRESS License pursuant to Section 6.6(a)(ii) above,
Remington agrees to bear the reasonable costs and expenses of the one-time
design and manufacture of the printing plates required to produce product labels
bearing such alternative mark, as well as to reimburse Buyers for the costs of
scrapping or relabeling unsold inventory bearing the EXPRESS ® trademark, which
Buyers are unable to sell, all together not to exceed the Express Payment.

 

(d) Remington shall have no obligation under this Section 6.6 if Buyer have not,
within twelve (12) months after the Effective Time, either obtained the EXPRESS
License or developed an alternative trademark as contemplated by Section 6.6(c).
Nothing in this



--------------------------------------------------------------------------------

Section 6.6 shall be deemed to limit any of the representations and warranties
of Sellers set forth in Articles III or IV of this Agreement with respect to the
Business Intellectual Property.

 

6.7 Consents. Certain of the Assumed Contracts are or may be, by their terms,
non-assignable or assignable only with a consent of the other parties thereto
other than Sellers. Sellers covenant and agree to use their commercially
reasonable efforts to obtain, within nine (9) months after the Closing, all
required consents which may be required under the terms of such Assumed
Contracts to effect their assignment to and assumption by the applicable Buyer,
but which have not been obtained prior to Closing. To the extent the parties are
unable to obtain any Required Consents under an Assumed Contract to effect the
assignment thereof as of or after Closing (the “Unassigned Agreements“), Sellers
covenant and agree to use their commercially reasonable efforts to afford the
benefits of the Unassigned Agreements to Buyers from and after the Closing, and
Pure Fishing covenants and agrees to perform, and as applicable to cause PF I or
PF II to perform, fully and when required all of Sellers’ Liabilities and
obligations arising any such Unassigned Agreement from and after the Closing.
Buyers understands and agrees that Sellers shall have no Liability on account of
the failure to obtain any such consents (which shall not be grounds for the
assertion of any claims by any Buyer against any Seller, whether pursuant to
ARTICLE VIII of this Agreement or otherwise).

 

6.8 Customer Payments; Mail. Each party hereto authorizes and empowers the
other, for a period of twelve (12) months from and after the Closing Date, (i)
to receive and open mail addressed to the first party and (ii) to deal with the
contents thereof in any reasonable manner it sees fit; provided, that in the
case of clause (ii) such mail and the contents thereof, if received by Buyers,
must relate to the Purchased Assets or otherwise to the Business or to any of
the Assumed Liabilities, or, if received by Sellers, must relate to the Excluded
Assets, any of the Excluded Liabilities or to Sellers’ other businesses. During
such twelve-month period, each Buyer agrees to promptly forward any mail not
relating to the Purchased Assets or the Business to the Sellers, and Sellers
agree to promptly forward any mail relating to the Purchased Assets or the
Business to the Buyers. During such twelve-month period, each Party agrees to
deliver to the relevant party promptly upon receipt any payments from customers,
mail, checks or documents which it receives to which it is not entitled by
reason of this Agreement or otherwise and to which that other party is entitled.

 

6.9 Non-U.S. Distribution Agreements. The parties acknowledge that the non-U.S.
distribution agreements relating to the Business to which Remington is a party
shall not be assumed by Buyers hereunder. These agreements are listed in
Schedule 6.9 hereto. Sellers agree, that to the extent that any such agreements
include a right or license to use any Business Intellectual Property, or to
market, sell or distribute any inventory or products related to the Business,
such rights shall be terminated as promptly as is reasonably practicable after
the Effective Time, but in any event within six (6) months after the Effective
Time, and the relevant agreements amended to prohibit the third party from
marketing, selling or distributing any products or inventory using the Business
Intellectual Property, or which are related to the Business.

 

6.10 Delivery of Information.

 

(a) Each Seller shall deliver (within the “Initial Support Period” as defined in
the Transitional Services Agreement) to Buyers (or its representatives) the
following as they relate to the Business, to the extent available in the media
or manner as maintained, compiled or provided to or used by Sellers’ management
in advance of Closing (if at all): (i) all internal business information
(including, without limitation, information relating to strategic and



--------------------------------------------------------------------------------

staffing plans and practices, business, marketing, promotional or sales plans,
practices or programs, training practices and programs, cost, rate and pricing
structures and accounting and business methods); (ii) identities of, individual
requirements of, specific contractual arrangements with, and information about,
Remington’s or RA Brands’ suppliers, clients, customers, distributors, and sales
representatives who will continue to be involved with the Business from and
after the Closing; (iii) compilations of data and analyses, processes, methods,
techniques, systems, formulae, research, records, reports, manuals, test
results, documentation, models, and data relating thereto; (d) Sellers’
inventions, designs, developments, devices, methods and processes (whether or
not patentable or reduced to practice); and (e) copies of all Assumed Contracts.
Sellers will also use commercially reasonable efforts to collect, compile and
deliver to Buyers as promptly as possible after Closing and throughout the
“Initial Support Period” (as defined in the Transitional Services Agreement) all
information requested to be provided pursuant to an “Account Management Form”
provided by Buyers regarding Remington’s top twenty (20) accounts of the
Business immediately prior to Closing and the top five (5) accounts therein of
each sales representative of Remington (to the extent available from each such
sales representative).

 

(b) Each Seller covenants and agrees to provide, at Buyers’ full cost and
expense, and with prompt reimbursement to each Seller of all of its costs and
expenses accrued or incurred in connection herewith, such reasonable assistance
and access by an independent, so-called “big four”, accounting firm engaged and
employed by Pure Fishing (the “Buyers’ Accountants”), on confidentiality terms
acceptable to Sellers in their discretion, to the personnel, books and records
of Sellers (upon reasonable prior notice and during regular business hours on
days in which Sellers are regularly open for business) as the Buyers may
reasonably request in connection with the production by Buyers, in anticipation
an offering of equity or debt securities of Buyers, of such historic financial
statements as may be required by Securities and Exchange Commission regulations
in connection with such offering of equity or debt securities, specifically for:
(i) facilitating the production by Buyers’ Accountants for the Business of (A)
audited financial statements for the fiscal years ended December 31 for each of
2001, 2002, and 2003, and (B) unaudited financial statements for the fiscal
years ended December 31 for each of 2000, and 1999, in each case in accordance
with generally accepted accounting principles, and (ii) to the extent reasonably
requested by Buyers’ Accountants and on a form reasonably acceptable to
Remington, the delivery of management representation letters as may be required
for the circumstance. Each Buyer agrees to indemnify, defend and hold harmless
each Seller Indemnitee (as defined below) and their Affiliates from and against
any and all loss, liability, claim, damage and expense whatsoever arising out of
or in connection with the preparation, use or dissemination of any of the
information provided to or obtained by Buyers’ Accountants or any Buyer pursuant
to this Section 6.10(b), except to the extent any such loss, Liability, claim,
damage or expense results from Sellers’ untrue or alleged untrue statement of
material fact or omission of a material fact.

 

6.11 Post-Closing Sale of Products to Remington. Buyers acknowledge that
Remington has accrued obligations to deliver certain products of the Business
free of charge to certain of Remington’s customers prior to the Effective Time
under the terms of Remington’s “performance free goods” programs to such
customers (the “Performance Free Goods Obligation”). Buyers agree that, through
March 31, 2004, Buyers will sell to Remington such quantities and types of
finished goods Inventory (the “Performance Free Goods”) as are necessary to
allow Remington to satisfy the Performance Free Goods Obligation. Remington
shall notify Buyers in writing, as soon as



--------------------------------------------------------------------------------

practicable after Closing. of the Performance Free Goods that Remington requires
and the respective customers to whom such goods will be delivered. Buyers shall
sell the Performance Free Goods to Remington at a price equal to Remington’s
historical cost of such Performance Free Goods immediately prior to the Closing;
provided, however, that Buyers (collectively or individually) shall not be
obligated to sell Remington Performance Free Goods in an amount in excess of
$300,000.00 (determined at the price in the preceding clause). Buyers further
agree to provide reasonable assistance to Remington in fulfilling the delivery
requirements of Performance Free Goods to Remington’s customers, provided that
Remington shall pay the picking, packing and shipping expenses of such
Performance Free Goods to Remington’s customers.

 

6.12 Employee Matters. Buyers shall not offer employment to any employee of
Sellers employed in the Business or otherwise (“Business Employees”), and no
Buyer shall have any liability whatsoever for any claims, expenses, payments or
other liabilities or potential liabilities relating to (i) the employment or
termination of employment of any Business Employee (or any liabilities relating
to independent contractors performing services for the Business), regardless of
when arising or reported, and (ii) any “employee benefit plan” (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended)
or any other employee benefit plan, program or arrangement at any time
maintained or contributed to by any Seller or any entity that is or has ever
been under common control, or that is or has ever been treated as a single
employer, with any Seller under Section 414 of the Code (each such entity, an
“ERISA Affiliate”), or with respect to which any Seller or any ERISA Affiliate
has any liability or potential liability.

 

6.13 Right of First Offer Regarding Remington® License.

 

(a) Remington covenants and agrees that it will provide Pure Fishing with a
right of first offer (the “ROFO”) during the five (5) years from and after the
Closing Date (the “ROFO Period”), for the opportunity to obtain a license to the
Remington® trademark, subject to the terms and conditions of this Section 6.13,
in connection with the manufacture, marketing and sale of any or all of the
following, and only the following, consumer products in the United States (the
“Permitted Uses”): artificial fishing baits; fishing rods; fishing reels;
fishing rod and reel combinations; fishing line spooling machines and stations;
fish scales; fish nets; and fishing rod racks (such products and market
definition to be strictly construed, collectively, the “Fish Tackle” market).
Specifically excluded from the Fish Tackle market are knives of any type. Any
trademark license resulting from the ROFO shall include such terms and
conditions as are customary in RA Brands’ trademark licenses, including, without
limitation, licensee sales reporting and compliance with the Remington Style
Guide, as the same may be amended from time to time hereafter, and shall include
such other terms and conditions as to which the parties may in their sole
discretion agree; provided, however, that nothing in this Section 6.13 shall
obligate Pure Fishing or Remington to enter into any agreement with respect to
any proposed license of the Remington® trademark.

 

(b) The ROFO procedures will be as follows:

 

(i) If Remington determines to seek offers for the license of the Remington®
trademark in connection with the Permitted Uses in the Fish Tackle market at any
time during the ROFO Period, Remington will provide Pure Fishing with the
request for proposal (“RFP”) which Remington or RA Brands uses to solicit
proposals from all parties other than Pure Fishing for each such license
opportunity;



--------------------------------------------------------------------------------

(ii) If Remington or RA Brands receives an unsolicited, bona fide offer or
expression of interest from a third party other than Pure Fishing regarding a
potential license opportunity for the Remington® trademark in connection with
the Permitted Uses in the Fish Tackle market at any time during the ROFO Period,
and after analysis thereof Remington or RA Brands determines to pursue such
offer or expression of interest, Remington or RA Brands will, prior to pursuing
such opportunity, (A) develop an RFP based on such offer or expression of
interest, (B) provide Pure Fishing with the RFP which Remington or RA Brands
uses to solicit proposals from all parties other than Pure Fishing for the
particular license opportunity, (C) consider in good faith any proposal
submitted by Pure Fishing in response to a RFP, and (D) afford Pure Fishing an
opportunity, in accordance with its rights herein, to discuss such proposal with
Remington or R.A. Brands; and

 

(iii) If Pure Fishing develops a proposal to license the Remington® trademark in
connection with the Permitted Uses in the Fish Tackle market at any time during
the ROFO Period, Remington and RA Brands agree that neither will solicit
competing proposals for the same license opportunity from any party other than
Pure Fishing, provided that Pure Fishing’s proposal includes: (i) a minimum
royalty payment to Remington or RA Brands of $15,000 per calendar year for all
Fish Tackle other than fishing rods, fishing reels and fishing rod and reel
combinations, and $25,000 per calendar year for fishing rods, fishing reels or
fishing rod and reel combinations, and (ii) a royalty rate of not less than
seven percent (7%) on annual net sales revenue from all sales of Fish Tackle
products other than fishing rod and reel combinations and not less than ten
percent (10%) on annual net sales revenue from all sales of fishing rod and reel
combinations.

 

6.14 Contract Payments; Certain Customer Settlements.

 

(a) With respect to payments due or coming due under the professional
endorsement (fisherman) agreements, print media insertion agreements (whether
advertisements thereunder are placed by Remington or by a third party on behalf
of Remington), and television advertisement placement agreements (whether
advertisements thereunder are placed by Remington or by a third party on behalf
of Remington) included in the Remington Assumed Contracts, the parties agree to
the following allocation of payments:

 

(i) Remington will pay amounts due on signing under professional endorsement
(fisherman) agreements that are fully executed (by all parties other than
Remington) and delivered to Remington on or prior to the Closing Date, and Buyer
will assume and pay as an Assumed Liability all other amounts payable
thereunder.

 

(ii) Remington will pay all invoices received by Remington as they come due for
advertisements placed under print media insertion agreements for which the
stated publication date is January or February, 2004, and Buyer will assume and
pay as an Assumed Liability all other amounts payable thereunder.

 

(iii) Remington will pay all invoices received by Remington as they come due for
advertisements placed under television advertisement placement agreements which
air on or prior to the Closing Date, and Buyer will assume and pay as an Assumed
Liability all other amounts payable thereunder.



--------------------------------------------------------------------------------

(b) Remington will pay all amounts related to consumer promotions (for which
Remington initiated the consumer promotion) actually received by Remington in
January, February and March, 2004, and Buyers will assume and pay as an Assumed
Liability all other amounts related to consumer promotions received from and
after March 31, 2004.

 

(c) Remington will be responsible for all costs and expenses associated with
settling or otherwise disposing of requests made at any time through April 30,
2004, by Persons who were customers of the Business prior to the Closing Date
seeking to return to Remington any product sold by Remington in advance of the
Closing Date to any such Person (a “Return Request”). Remington will review and
assess the validity of each written Return Request received by Remington through
April 30, 2004 or received by Buyer and promptly communicated to Remington in
writing by Buyer by April 30, 2004. Remington shall have full discretion to
determine whether and the extent to which any proposed return shall be deemed to
be recompensable, and Remington will be exclusively responsible for effecting
the final settlement of such return request with the customer in the normal
course of Remington’s operations. Buyers will be responsible for and pay as an
Assumed Liability all costs and expenses associated with settling or otherwise
disposing of Return Requests made at any time after April 30, 2004.

 

(d) Remington will be responsible for all requests for free line winders from
customers who qualify for a free line winder under Remington’s program prior to
the Closing Date. Remington will review customer requests for free line winders
received by Remington after the Closing Date through April 30, 2004, and, should
the request be deemed to be valid, in Remington’s discretion, Remington will be
responsible for and will settle such requests in the normal course of
Remington’s operations. Buyers will be responsible for and pay as an Assumed
Liability all costs and expenses associated with settling or otherwise disposing
of customer requests for free line winders made at any time after April 30,
2004.

 

6.15 Escrow.

 

(a) Buyers and Sellers acknowledge that the Escrow Amount is being held by the
Escrow Agent as security for Sellers obligation to supply Buyers with 50,000 lbs
of Stren Product (as defined in the Supply Agreement) at the price set forth in
the Supply Agreement; provided that Buyers shall place an order for such Stren
Product on or prior to March 1, 2004. Buyers and Sellers agree that in the event
that Buyers procure the aforementioned amount of Stren Product directly from the
manufacturer E. I. Du Pont de Nemours and Company, Seller shall still be
entitled to receive the Escrow Amount pursuant to Section 6.15(b) below,
provided Buyers receive the 50,000 lbs of Stren Product in the condition and
according to the quality control specifications set forth in the Supply
Agreement by June 30, 2004.

 

(b) Within three business days following the date upon which Buyers take
delivery of the 50,000 lbs of Stren Product (whether from Sellers or directly
from the manufacturer as provided above), PF I and Remington shall issue joint
written instructions to the Escrow Agent to distribute the entire Escrow Amount
to Remington; provided that if Buyers do not receive the 50,000 lbs of Stren
Product in the condition and according to the quality control specifications set
forth in the Supply Agreement by June 30, 2004, PF I and Remington shall issue
joint written instructions to the Escrow Agent to distribute the entire Escrow
Amount to PF I.



--------------------------------------------------------------------------------

6.16 Best Efforts; Further Assurances. Each of the Parties hereto shall use its
commercially reasonable efforts to take, or cause to be taken, all action, and
to do, or cause to be done, all things reasonably necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement and to fulfill all of the conditions
set forth in Sections 7.4 below and the execution and delivery of the agreements
and instruments contemplated hereby to be executed and delivered at the Closing.

 

6.17 Operation of Business. Between the date hereof and the Closing Date, the
Sellers shall operate the Business only in the usual and ordinary course of
business consistent with past custom and practice and in accordance with all
Laws and will use commercially reasonable efforts to preserve the goodwill and
organization of the Business and the relationships with its customers,
suppliers, employees, sales representatives and other Persons having business
relations with the Sellers with respect to the Business. Without limiting the
generality of the foregoing, prior to the Closing, without the prior written
consent of the Buyers, each Sellers covenants that:

 

(a) it shall not directly or indirectly, except as expressly contemplated by
this Agreement, take or omit to take any action that would require disclosure
under Section 3.12 or 4.11 above or that would otherwise result in a breach of
any of the representations, warranties or covenants made by the Sellers in this
Agreement; and

 

(b) the Sellers will use commercially reasonable efforts to (1) preserve intact
the organization and goodwill of the Business, (2) keep available the services
of each of its sales representatives with respect to the Business, and (3)
maintain satisfactory relationships with each of its material suppliers and
customers with respect to the Business; and

 

(c) None of the Sellers shall sell, assign, transfer, lease, license, or abandon
any of its assets related to the Business, tangible or intangible other than in
the ordinary course of business consistent with past custom and practice for a
fair consideration or as otherwise contemplated by this Agreement.

 

6.18 Notice of Material Developments. Each Party shall give written notice to
the other Parties as soon as possible of (i) any material variances in any of
its representations or warranties contained in this Agreement, (ii) any material
breach of any covenant hereunder by such Party, and (iii) any other development
which would render any of the conditions in Section 7.4 incapable of being
satisfied.

 

6.19 Exclusivity. None of the Sellers or any of their respective
representatives, officers, directors, agents, stockholders or Affiliates (all
such persons and entities, the “Company Personnel”) shall directly or indirectly
initiate, solicit, entertain, negotiate, accept or discuss any proposal or offer
(an “Acquisition Proposal”) to acquire all or any significant part of the
Business or Purchased Assets, as applicable, whether by merger, purchase of
stock, purchase of assets, tender offer or otherwise (a “Third Party
Acquisition”), or provide any nonpublic information to any third party in
connection with an Acquisition Proposal or a Third Party Acquisition, or enter
into any agreement, arrangement or understanding requiring the Sellers to
abandon, terminate or fail to consummate the transactions contemplated under
this Agreement. The Sellers represent that no member of the Company Personnel is
party to or bound by any agreement with respect to an Acquisition Proposal or a
Third Party Acquisition other than under this Agreement. The Sellers shall use
their commercially reasonable best efforts to cause each member of the Company
Personnel to comply with the provisions of this Section 6.19.



--------------------------------------------------------------------------------

ARTICLE VII

CLOSING

 

7.1 Closing. The closing of the sale of the Purchased Assets (the “Closing”)
shall take place at the offices of Womble Carlyle Sandridge & Rice, PLLC, in
Greensboro, North Carolina at 10:00 a.m., local time, on February 10, 2004, or
such other date as may be mutually agreed upon by the parties hereto. For
purposes of passage of title, risk of loss, allocation of expenses and other
economic effects, the Closing when completed shall be deemed to have occurred at
11:59 p.m., local time, on the Closing Date (the “Effective Time“).

 

7.2 Deliveries by Sellers. At the Closing, Sellers shall deliver or cause to be
delivered to Buyers the following:

 

(a) A copy of all Remington corporate resolutions authorizing the execution,
delivery and performance of the Remington Agreements, and the consummation by
Remington of the transactions provided for herein and therein, accompanied by
the certification of the Secretary (or any assistant Secretary) of Remington to
the effect that such resolutions are in full force and effect and have not been
amended, modified or rescinded;

 

(b) A copy of all RA Brands resolutions authorizing the execution, delivery and
performance of the RA Brands Agreements, and the consummation by RA Brands of
the transactions provided for herein and therein, accompanied by the
certification of a member or manager of RA Brands to the effect that such
resolutions are in full force and effect and have not been amended, modified or
rescinded;

 

(c) Evidence of the removal of Liens, if any;

 

(d) Evidence of that all Required Consents have been obtained or satisfied
(except for any Unassigned Agreements described in Section 6.7);

 

(e) Assignments of trademarks, copyrights, and such other instruments of
assignment as may be necessary to file with the appropriate governmental
agencies to transfer to the applicable Buyer all rights in the Intellectual
Property;

 

(f) Bills of Sale, in the form of Exhibit C, and such other instruments of
transfer as Buyers may reasonably request to convey and vest in the applicable
Buyer all of Sellers’ right, title and interest in and to all of the remaining
Purchased Assets;

 

(g) The Transitional Services Agreement attached as Exhibit D hereto;

 

(h) The Remington License Agreement attached as Exhibit E hereto;

 

(i) An agreement between certain of the Buyers and Remington for the provision
of certain consulting services from and after Closing (the “Consulting
Agreement”) attached as Exhibit F hereto;

 

(j) An employment agreement between Remington and David Justice providing for
the employment by Remington of Mr. Justice from and after the Closing Date
through December 31, 2004; and



--------------------------------------------------------------------------------

(k) An opinion received from Womble Carlyle Sandridge & Rice, PLLC, counsel for
Sellers, with respect to the matters set forth in Exhibit G attached hereto,
which shall be addressed to Buyers, and dated as of the Closing Date.

 

(l) A Supply Agreement reasonably satisfactory to both parties hereto;

 

(m) The Escrow Agreement attached as Exhibit I hereto; and

 

(n) A certificate of an officer of each Seller, dated as of the Closing Date,
stating that the conditions specified in Sections 7.4(a)(i) and (iv) have been
fully satisfied; and

 

(o) Correct and complete Schedule 1.2(c) updated to add customer contracts
approved by Buyers in their sole discretion.

 

7.3 Deliveries by Buyers. At the Closing, Buyers shall deliver or cause to be
delivered to Seller the following:

 

(a) A copy of all corporate resolutions authorizing the execution, delivery and
performance of the Transaction Agreements, and the consummation of the
transactions provided for herein and therein, accompanied by the certification
of the Secretary of Buyers to the effect that such resolutions are in full force
and effect and have not been amended, modified or rescinded;

 

(b) An Assignment and Assumption Agreement by PF I regarding its assumption of
the Assumed Contracts to be assumed by PF I pursuant to Section 1.4, in the form
of Exhibit H hereto;

 

(c) The Purchase Price, evidenced by wire transfer(s) of immediately available
funds to Sellers and the Escrow Agent in accordance with their instructions;

 

(d) The Transitional Services Agreement attached as Exhibit D hereto;

 

(e) The Remington License Agreement attached as Exhibit E hereto;

 

(f) The Consulting Agreement attached as Exhibit F hereto;

 

(g) A Supply Agreement reasonably acceptable to both parties;

 

(h) The Escrow Agreement attached as Exhibit I hereto; and

 

(i) A certificate of an officer of each Buyer, dated as of the Closing Date,
stating that the condition specified in Section 7.4(b)(i) has been fully
satisfied.



--------------------------------------------------------------------------------

7.4 Conditions Precedent to the Closing.

 

(a) The obligation of the Buyers to take the actions set forth in Section 1
above are subject to the satisfaction as of the Closing of the following
conditions; provided that any condition specified in this Section 7.4(a) may be
waived if consented to in writing by the Buyers:

 

(i) The representations and warranties contained in Sections 3 and 4 hereof
shall be true and correct in all material respects at and as of the Closing as
though then made and as though the Closing Date was substituted for the date of
this Agreement throughout such representations and warranties, and each Seller
shall have performed in all material respects all of the covenants required to
be performed by such Seller hereunder prior to the Closing;

 

(ii) No suit, action or other proceeding, or injunction, order, decree or
judgment relating thereto, shall be threatened or shall be pending in which it
is sought to restrain or prohibit or to obtain damages or other relief in
connection with the transactions contemplated hereby or that would reasonably be
expected to have a Material Adverse Effect, and no injunction, judgment, order,
decree or ruling with respect thereto shall be in effect;

 

(iii) Buyers shall be satisfied, in their sole discretion, with an updated
Schedule 1.2(c) of this Agreement to be delivered at the Closing; and

 

(iv) Since the date hereof, there shall not have occurred any material adverse
change, including any litigation, in the business, assets, financial condition,
results of operations or cash flows of the Sellers with respect to the Business.

 

(b) The obligation of Sellers to take the actions set forth in Section 1 above
are subject to the satisfaction as of the Closing of the following conditions;
provided that any condition specified in this Section 7.4(b) may be waived if
consented to in writing by Sellers:

 

(i) The representations and warranties contained in Sections 5 hereof shall be
true and correct in all material respects at and as of the Closing as though
then made and as though the Closing Date was substituted for the date of this
Agreement throughout such representations and warranties, and each Buyer shall
have performed in all material respects all of the covenants required to be
performed by such Buyer hereunder prior to the Closing; and

 

(ii) No suit, action or other proceeding, or injunction, order, decree or
judgment relating thereto, shall be threatened or shall be pending in which it
is sought to restrain or prohibit or to obtain damages or other relief in
connection with the transactions contemplated hereby or that would reasonably be
expected to have a Material Adverse Effect, and no injunction, judgment, order,
decree or ruling with respect thereto shall be in effect.

 

7.5 Further Assurances. Sellers and Buyers shall, at any time on or after the
Closing Date, take such steps as are reasonably requested by the other to place
Buyers in possession and operating control of the Purchased Assets, the Assumed
Contracts and the Business, and each will do, execute,



--------------------------------------------------------------------------------

acknowledge and deliver all such further acts, deeds and instruments as may be
required for the more effective transfer to and reduction to possession of
Buyers, or its successors or assigns, of any of the Purchased Assets and the
assumption of the Assumed Contracts.

 

ARTICLE VIII

INDEMNIFICATION

 

8.1 Indemnification by Sellers.

 

(a) Remington shall indemnify, defend and hold harmless each Buyer and Pure
Fishing and its officers, directors, employees, agents and representatives (the
“Buyer Indemnitees”) from, against, and with respect to any and all losses,
damages, claims, obligations, liabilities, costs and expenses (including,
without limitation, reasonable attorneys’ fees and costs and expenses incurred
in investigating, preparing, defending against or prosecuting any litigation,
claim, proceeding or demand), of any kind or character (a “Loss”) arising out of
or in connection with any of the following:

 

(i) any breach of any of Remington’s or RA Brands’ representations or warranties
contained in this Agreement;

 

(ii) any failure by Remington or RA Brands to perform or observe, or to have
performed or observed, any covenant, agreement or condition to be performed or
observed by either of them pursuant to this Agreement; or

 

(iii) any and all liabilities and obligations of Remington and RA Brands of any
kind or nature whatsoever related to the (i) Excluded Assets, (ii) their
ownership of the Purchased Assets and operation of the Business prior to the
Effective Time, or (iii) Excluded Liabilities, in each case whether accrued
prior to the Effective Time, absolute, contingent or otherwise, known or
unknown, except for liabilities and obligations under the Assumed Contracts
accruing after the Effective Time.

 

(b) RA Brands shall indemnify, defend and hold harmless the Buyer Indemnitees
from, against, and with respect to any and all Losses arising out of or in
connection with any of the following:

 

(i) any breach of any of RA Brands’ representations or warranties contained in
this Agreement;

 

(ii) any failure by RA Brands to perform or observe, or to have performed or
observed, any covenant, agreement or condition to be performed or observed by it
pursuant to this Agreement; or

 

(iii) any and all liabilities and obligations of RA Brands of any kind or nature
whatsoever related to the (i) Excluded Assets, (ii) its ownership of the
Purchased Assets which it purported to own and convey and operation of the
Business prior to the Effective Time, or (iii) Excluded Liabilities, in each
case whether accrued prior to the Effective Time, absolute, contingent or
otherwise, known or unknown, except for liabilities and obligations under the
Assumed Contracts accruing after the Effective Time.



--------------------------------------------------------------------------------

8.2 Indemnification by Buyers. Buyers and Pure Fishing shall indemnify, defend
and hold harmless each Seller and its respective officers, directors, members,
managers, employees, agents and representatives (the “Seller Indemnitees”) from,
against, and with respect to any and all Losses arising out of or in connection
with any of the following:

 

(a) any breach of any of the representations and warranties of Buyers and Pure
Fishing contained in this Agreement;

 

(b) any failure by Buyers or Pure Fishing to perform or observe, or to have
performed or observed, any covenant, agreement or condition to be performed or
observed by it pursuant to this Agreement;

 

(c) all Assumed Liabilities (including the obligations and liabilities under the
Assumed Contracts accruing on or after the Effective Time); or

 

(d) Buyers’ ownership of the Purchased Assets and operation of the Business on
and after the Effective Time.

 

8.3 Notice of Claim. Any party seeking to be indemnified hereunder (the
“Indemnified Party”) shall, within fifteen (15) business days following
discovery of the matters giving rise to a Loss, notify the party from whom
indemnity is sought (the “Indemnity Obligor”) in writing of any claim for
recovery, specifying in reasonable detail the nature of the Loss and the amount
of the liability estimated to arise therefrom. If the Indemnified Party does not
so notify the Indemnity Obligor within fifteen (15) business days of its
discovery of a claim for recovery, such failure to so notify shall not relieve
the Indemnity Obligor of its obligations hereunder unless and to the extent the
Indemnity Obligor is materially prejudiced by such delay. The Indemnified Party
shall provide to the Indemnity Obligor as promptly as practicable thereafter all
information and documentation reasonably requested by the Indemnity Obligor to
verify the claim asserted.

 

8.4 Defense.

 

(a) If the facts pertaining to a Loss arise out of the claim of any third party,
or if there is any claim against a third party available by virtue of the
circumstances of the Loss, the Indemnity Obligor may, by giving written notice
to the Indemnified Party within thirty (30) days following its receipt of the
notice of such claim, elect to assume the defense or the prosecution thereof,
including the employment of counsel or accountants at its cost and expense;
provided, however, that during the interim the Indemnified Party shall use its
best efforts to take all action (not including settlement) reasonably necessary
to protect against further damage or loss with respect to the Loss; provided
further that the reasonable costs and expenses incurred by such Indemnified
Party in protecting against further damage will be considered a Loss.

 

(b) The Indemnified Party shall have the right to participate in such defense
and to employ counsel separate from counsel employed by the Indemnity Obligor in
any such action and to participate therein, but the fees and expenses of such
counsel shall be not be considered a Loss and shall be at the Indemnified
Party’s own expense unless (A) the counsel selected by the Indemnity Obligor
shall be unwilling or unable to represent the Indemnified Party, or (B) a legal
conflict of interest exists between the Indemnity Obligor and the Indemnified
Party such that joint representation would be inappropriate, or (C) a court of



--------------------------------------------------------------------------------

competent jurisdiction determines that the Indemnity Obligor failed or is
failing to vigorously prosecute or defend such claims, in each of which cases
the reasonable fees and expenses of separate counsel engaged by the Indemnified
Party shall also be a Loss for which indemnity is provided by the Indemnity
Obligor.

 

(c) Whether or not the Indemnity Obligor chooses so to defend or prosecute such
claim, all the parties hereto shall cooperate in the defense or prosecution
thereof and shall furnish such records, information and testimony and shall
attend such conferences, discovery proceedings and trials as may be reasonably
requested in connection therewith. If the Indemnity Obligor assumes the defense
or prosecution of such claim, the Indemnity Obligor shall have the right to
settle the claim if such settlement involves only money damages; provided that
the Indemnity Obligor shall obtain the prior written consent of the Indemnified
Party before entering into any settlement of a claim if, as a result of such
settlement, injunctive or other equitable relief will be imposed against the
Indemnified Party or if such settlement does not expressly and unconditionally
release the Indemnified Party from all liabilities and obligations with respect
to such claim, without prejudice. The Indemnity Obligor shall not be liable for
any settlement of any such claim effected without its prior written consent,
which consent shall not be unreasonably withheld or delayed. In the event and to
the extent of payment by the Indemnity Obligor to the Indemnified Party in
connection with any Loss arising out of a third party claim, the Indemnity
Obligor shall be subrogated to and shall stand in the place of the Indemnified
Party to the extent of such payment as to any events or circumstances in respect
of which the Indemnified Party may have any right or claim against such third
party relating to such indemnified matter. The Indemnified Party shall cooperate
with the Indemnity Obligor in prosecuting any subrogated claim, and the
reasonable fees and expenses incurred by the Indemnified Party in providing such
cooperation shall also be a Loss for which indemnity is provided by the
Indemnity Obligor.

 

8.5 Time for Claims. Any claim with respect to the items enumerated in Section
8.1 or Section 8.2 must be submitted to the Indemnity Obligor in writing by the
time limits as follows:

 

(a) With respect to the items enumerated in Sections 8.1(a)(i), 8.1(b)(i) and
8.2(a), by April 15, 2005, except with respect to claims for any breach of the
representations and warranties set forth in Sections 3.11 and 4.9 which must be
made within thirty (30) days after the expiration of statute of limitations
applicable to any such claim;

 

(b) With respect to the items enumerated in Sections 8.1(a)(ii), 8.1(b)(ii) and
8.2(b), within ninety (90) days after the expiration of the applicable statute
of limitations following the end of the period for the performance of the
respective covenants, agreements or conditions of Sellers, Buyers and Pure
Fishing, respectively, as set forth herein; and

 

(c) with respect to all other items in Sections 8.1(a)(iii), 8.1(b)(iii), 8.2(c)
and 8.2(d), within the statute of limitations applicable to any such claim.

 

8.6 Limitation. Notwithstanding the provisions of Section 8.1, no Seller, with
respect to Losses incurred by any Buyer Indemnitee, and neither any of Buyers
nor Pure Fishing, with respect to Losses incurred by any Seller Indemnitee,
shall have any indemnification obligation under this Agreement unless and until
the aggregate amount of the Losses of the Buyer Indemnitees or the Seller
Indemnitees, as applicable, exceeds $500,000.00 (the “Basket”), whereupon the
Sellers or Buyers and Pure Fishing, as applicable, shall be liable (if at all)
to indemnify the Indemnified Party



--------------------------------------------------------------------------------

as provided in this ARTICLE VIII only to the extent that such Losses exceed such
amount; provided that the liability of the Sellers with respect to any Losses
suffered by the Buyer Indemnitees as a result of any facts or circumstances
which constitute a breach of any representation or warranty described in
Sections 3.5, 3.11, 3.13, 3.14(a), 4.5(b), 4.6 (b) (provided that if Sellers are
unable to transfer any RA Brands Purchased Asset to Buyers or if Sellers are
unable to transfer any RA Brands Purchased Assets to Buyers free and clear of
all Liens, in each case as a result of a breach of Section 4.6(a) hereof, then
any Loss resulting from such breach of Section 4.6(a) shall also not be subject
to the Basket), 4.9 or 4.10 shall not be subject to the Basket and Sellers shall
be responsible for the full amount of such Losses (subject to, however, the
limitations otherwise provided in this ARTICLE VIII).

 

8.7 Maximum Indemnity Amount. In no event shall the amount for which Sellers
(individually or together) or Buyers and Pure Fishing (individually or together)
shall be liable as Indemnity Obligors hereunder exceed, in the aggregate, Four
Million Four Hundred Thousand and No/100 Dollars ($4,400,000.00) (the “Cap”)
other than for any breaches of Sections 8.1(a)(ii) and (iii), 8.1(b)(ii) and
(iii) and 8.2(b), (c), and (d); provided that the liability of the Sellers with
respect to any Losses suffered by the Buyer Indemnitees as a result of any facts
or circumstances which constitute a breach of any representation or warranty
described in Sections 3.5, 3.11, 3.13, 3.14(a), 4.5(b), 4.6(b) (provided that if
Sellers are unable to transfer any RA Brands Purchased Asset to Buyers or if
Sellers are unable to transfer any RA Brands Purchased Assets to Buyers free and
clear of all Liens, in each case as a result of a breach of Section 4.6(a)
hereof, then any Loss resulting from such breach of Section 4.6(a) shall also
not be subject to the Cap), 4.9 or 4.10 shall not be subject to the Cap,
provided further, in no event shall the aggregate amount for which Sellers
(individually or together) or Buyers (individually or together) shall be liable
as an Indemnity Obligor hereunder exceed, in the aggregate, the Purchase Price.

 

8.8 Reduction by Insurance Proceeds. The amount payable by an Indemnity Obligor
to an Indemnified Party with respect to a Loss shall be reduced by the amount of
any insurance proceeds actually received by the Indemnified Party with respect
to the Loss, and each of the parties hereby agrees to use its commercially
reasonable efforts to collect any and all insurance proceeds to which it may be
entitled in respect of any Loss, and to pay such amounts to an Indemnity Obligor
to the extent that such Indemnity Obligor has already paid the Indemnified Party
to the full extent of the Loss.

 

8.9 Reduction by Tax Benefit. The amount payable by an Indemnity Obligor with
respect to a Loss shall be net of any federal, state or local Tax benefit
actually usable by the Indemnified Party by reason of the Loss.

 

8.10 Special Buyers Indemnity of Sellers.

 

(a) Subject to the terms, conditions and limitations set forth in this Section
8.10, Buyers and Pure Fishing shall: (i) indemnify, defend and hold harmless
each Seller Indemnitee from, against and with respect to any Loss (including
amounts paid in settlement and amounts paid in respect of penalties and fines)
arising out of or in connection with any inquiry, investigation, suit, claim,
proceeding or order of any governmental agency or governmental authority which
seeks to invalidate, rescind, challenge, review or otherwise investigate the
consummation of the transactions contemplated by this Agreement; and (ii)
indemnify, defend and hold each Seller Indemnitee harmless from, against, and
with respect to any of their out-of-pocket costs and expenses arising out of or
in connection with any allegation,



--------------------------------------------------------------------------------

suit, claim, proceeding or order of any Person other than any governmental
agency or governmental authority which seeks to invalidate, rescind, challenge,
review or otherwise investigate the consummation of the transactions
contemplated by this Agreement; provided, however, that the total amount paid by
Buyers under this Section 8.10(a)(ii) with respect to which a Seller Indemnitee
has invoked its right to separate legal counsel pursuant to Section 8.10(c)
below shall not to exceed $200,000, and provided further, that the Seller
Indemnitees shall use commercially reasonable efforts to take all action
necessary to protect against further damage or loss with respect to the Loss and
to minimize the amount of any Loss. For the avoidance of doubt, out-of-pocket
costs and expenses of Seller Indemnitees shall not include compensation for
executive time or opportunity costs, the costs of any counsel engaged by Buyers
to represent its interests or to represent the interests of Buyers and any
Seller Indemnitee jointly, or amounts paid by a Seller Indemnitee in settlement,
paid in respect of penalties, fines or the like. Buyers shall have the right to
assume the defense of any matter described in Section 8.10(a)(ii), and Buyers
shall have the right to settle such matter if such settlement involves only
money damages not payable by any Seller Indemnitee; provided that Buyers shall
obtain the prior written consent of each affected Seller Indemnitee before
entering into any settlement of such matter if, as a result of such settlement,
injunctive or other equitable relief will be imposed against such Seller
Indemnitee or if such settlement does not expressly and unconditionally release
the Seller Indemnitee from all liabilities and obligations with respect to such
matter, without prejudice.

 

(b) Each party hereto shall promptly notify the other in writing of, and will
provide such reasonable detail as is available at the time regarding, any notice
received by the informing party of the commencement of any inquiry,
investigation, suit, claim, proceeding or order by any governmental agency or
authority or other Person with respect to any of the matters set forth in
Section 8.10(a). No Seller Indemnitee shall participate in the response to or
defense of any such matter unless: (i) such Seller Indemnitee is legally
compelled to do so or otherwise would have or incur civil or criminal liability
if it failed to do so (a “Compelled Response”), or (ii) Buyers request the
assistance of a Seller in connection with Buyers’ response to or defense of such
matter (“Seller Assistance”), in which case Seller shall take commercially
reasonable efforts to provide such Seller Assistance as is reasonably requested
by Buyers provided Buyers shall have agreed to pay all of the costs and expenses
of any Seller in connection with the provision of Seller Assistance (which costs
and expenses shall be reasonably incurred and shall, if in the case of the
provision of personnel of either Seller or provision of services by such Seller,
shall generally be at the charges therefore specifically stated, if any, in the
Transitional Services Agreement).

 

(c) Upon the occurrence of any of the matters set forth in Section 8.10(a)
requiring a Compelled Response, and subject to the terms and conditions of that
Section, Buyers and Pure Fishing shall indemnify and pay for one counsel to
represent Buyers and all Seller Indemnitees jointly, provided, however, that in
the event of a legal conflict each Seller Indemnitee subject to the Compelled
Response as to which there is a legal conflict shall be entitled to retain its
own legal counsel to represent exclusively the interests of such Seller
Indemnitee (separate from counsel selected and retained by Buyers), and, if
necessary to adequately respond to or defend against the matter, an independent
public accounting firm and a professional consulting firm of economic advisors
to represent the interests of Seller Indemnitee exclusively and other litigation
services providers (e.g. file copy or retrieval services), provided further,
that the costs and expenses of such separate legal counsel,



--------------------------------------------------------------------------------

independent public accounting firm, professional consulting firm of economic
advisors and other service providers will be considered a Loss.

 

(d) At all times in connection with a Compelled Response or a matter in which
there will be Seller Assistance, Buyers will keep the indemnified party
regularly and promptly informed of the status of the matter and Buyers’ and Pure
Fishing’s response and defense thereto. All Losses of any Seller Indemnitee to
be indemnified by Buyers and Pure Fishing pursuant to this Section 8.10 shall be
paid by Buyers and Pure Fishing within thirty (30) days after the indemnified
party informs Buyers and Pure Fishing in writing of the incurrence or payment of
such amounts, throughout the pendency of the matter giving rise to the indemnity
hereunder.

 

(e) The rights of Seller Indemnitees set forth in this Section 8.10 are in
addition to any other indemnification obligation of Buyers, whether arising
under this Agreement or otherwise, and shall survive any termination of this
Agreement or other rescission or reformation of any of the transactions
contemplated by this Agreement. None of the rights of any Seller Indemnitee
under this Section 8.10, and none of the obligations of Buyers and Pure Fishing
under this Section 8.10, shall be subject to any of the limitations otherwise
set forth in this Article VIII as to the time for claims or any minimum or
maximum limits on the dollar amount of the indemnity provided herein.

 

8.11 Sole Remedy. Buyers and Pure Fishing, on the one hand, and Sellers, on the
other hand, agree that the right of indemnity against each Seller or each Buyer
and Pure Fishing, as applicable, set forth in this ARTICLE VIII shall be the
sole remedy and right of recovery against either Seller or any of the Buyers or
Pure Fishing, as applicable, for any and all claims by and Liabilities of Buyer
Indemnitees or Seller Indemnitees, as applicable, and each party hereby waives
all other remedies, whether at law or in equity, including without limitation
the remedy of rescission; provided, however, that any (i) claim of fraud or
intentional misrepresentation, or (ii) suit for specific performance shall not
be subject to the limitations set forth in this Section 8.11.

 

ARTICLE IX

TERMINATION

 

9.1 Conditions of Termination. This Agreement may be terminated at any time
prior to the Closing (or as otherwise specified):

 

(a) by the mutual written consent of Sellers and Buyers;

 

(b) by Buyers if Buyers shall have received notice of a breach of the
representations and warranties set forth in Sections 3 and/or 4 or a breach of a
covenant hereunder which renders the condition in Section 7.4(a)(i) incapable of
being satisfied; or

 

(c) by Sellers if Sellers shall have received notice of a breach of the
representations and warranties set forth in Section 5 or a breach of a covenant
hereunder which renders the condition in Section 7.4(b)(i) incapable of being
satisfied; or

 

(d) by Buyers on the one hand, or Sellers on the other hand, if the transactions
contemplated hereby have not been consummated by February 11 2004; provided that
the



--------------------------------------------------------------------------------

reason for the delay beyond February 11, 2004 shall not have been caused by the
Party initiating such termination.

 

9.2 Effect of Termination. In the event of termination of this Agreement as
provided above, this Agreement shall forthwith become void and of no further
force and effect, except that the covenants and agreements set forth in the
second to last sentence of Section 6.19 and in Sections 10.7, 10.8, 10.10,
10.14, and 10.15 shall survive such termination indefinitely, and except that
nothing in this Section 9.2 shall be deemed to release any Party from any
Liability for any breach by such Party of the terms and provisions of this
Agreement or to impair the right of any Party to compel specific performance by
another Party of its obligations under this Agreement.

 

ARTICLE X

MISCELLANEOUS

 

10.1 Bulk Sales. Buyers acknowledges that Sellers will not comply with the
provisions of any bulk sales laws in connection with the sale of the Purchased
Assets.

 

10.2 Tax Filings. Each of the parties acknowledges its understanding of the
requirement under Section 1060 of the Code for the filing by each of Form 8594
for its respective Tax year in which the Closing occurs. Sellers and Buyers
agree to allocate the Purchase Price among the Purchased Assets in accordance
with Exhibit A and that such allocation is binding for all purposes. Neither
Buyers nor Seller shall take any position (whether in audits by the Internal
Revenue Service, Tax returns or otherwise) which is inconsistent with such
allocation, unless required to do so by applicable Law.

 

10.3 Taxes and Expenses. Except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expense, whether or not the sale of the Purchased Assets is consummated. Sales
Taxes (if any), and recording and filing fees arising from the transfer of the
Purchased Assets shall be borne by Buyers.

 

10.4 Publicity. Any press releases or other announcements concerning the
transactions contemplated by this Agreement shall be approved by both Buyers and
Sellers prior to issuance.

 

10.5 Best Efforts. Each party agrees to use its commercially reasonable efforts
to satisfy the conditions to the Closing set forth in this Agreement and to
take, or cause to be taken, all action, and to do, or cause to be done, all
things reasonably necessary, proper or advisable under applicable Laws and
regulations to consummate the transactions contemplated by this Agreement. The
Sellers shall use their respective commercially reasonable best efforts to (i)
give required notices to third parties, (ii) obtain any Required Consents, and
(iii) take any actions reasonably required by any third party, in each case in
connection with the matters contemplated by this Agreement.

 

10.6 Notices. All notices, demands and other communications made hereunder shall
be in writing and shall be given either by personal delivery, by nationally
recognized overnight courier (with charges prepaid) or by telecopy (with
telephone confirmation), and shall be deemed to have been given or made when
personally delivered, the day following the date deposited with such overnight
courier service or when transmitted to telecopy machine and confirmed by
telephone, addressed to the respective parties at the following addresses (or
such other address for a party as shall be specified by like notice):



--------------------------------------------------------------------------------

If to either Seller:

 

Remington Arms Company, Inc.

870 Remington Drive

Madison, NC 27025

Attention: Office of the Chief Financial Officer

 

With a copy (which shall not constitute notice) to:

 

Womble Carlyle Sandridge & Rice, PLLC

300 N. Greene Street

Suite 1900

Greensboro, North Carolina 27401

Attention: Randall A. Hanson

Telephone: (336) 574-8070

Telecopy: (336)574-4515

 

If to Buyers or Pure Fishing:

 

Pure Fishing, Inc.

1900 18th Street

Spirit Lake, Iowa 51360

Attention: President

 

With a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

153 East 53rd Street

New York, NY 10022

Attention: Frederick Tanne, Esq.

Telephone: (212) 446-4800

Telecopy: (212) 446-4900

 

10.7 Governing Law. This Agreement shall be governed by the laws of the State of
North Carolina, without giving effect to any conflicts of laws principles that
would obtain a different result. The parties hereto also irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the State and
Federal courts located in the State of North Carolina for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby (and each party agrees not to commence any action, suit or
proceeding relating thereto except in such courts), and further agree that
service of any process, summons, notice or document by U.S. certified mail to
the addresses set forth above shall be effective service of process for any
action, suit or proceeding brought under this Agreement in any such court. The
parties hereto irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby, in the State or Federal courts located in the
State of North Carolina and hereby further irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.



--------------------------------------------------------------------------------

10.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

10.9 Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
This Agreement may not be assigned by any of the parties hereto without the
prior written consent of all other parties hereto, and any purported assignment
without such consent shall be void; provided that Buyers and Pure Fishing may
assign this Agreement and its rights and obligations hereunder to its lenders
for collateral assignment purposes and may assign the Purchased Assets to one or
more of its Affiliates, provided that no such assignment shall relieve Buyers
and Pure Fishing from their respective obligations hereunder.

 

10.10 Third Party Beneficiaries. None of the provisions of this Agreement or any
document contemplated hereby is intended to grant any right or benefit to any
Person which is not a party to this Agreement.

 

10.11 Headings. The article and section headings contained in this Agreement are
solely for the purpose of reference, are not part of this Agreement and shall
not in any way affect the meaning or interpretation of this Agreement.

 

10.12 Amendments. Any waiver, amendment, modification or supplement of or to any
term or condition of this Agreement shall be effective only if in writing and
signed by all parties hereto, and the parties hereto waive the right to amend
the provisions of this Section orally.

 

10.13 Knowledge. Whenever used herein with respect to a party, the term
“knowledge“ or “best knowledge” shall also mean the actual knowledge, subject to
the duty to investigate, of such party’s executive officers and employees as
listed in Schedule 10.13.

 

10.14 Severability. In the event that any provision in this Agreement shall be
determined to be invalid, illegal or unenforceable in any respect, the remaining
provisions of this Agreement shall not be in any way impaired, and the illegal,
invalid or unenforceable provision shall be fully severed from this Agreement
and there shall be automatically added in lieu thereof a provision as similar in
terms and intent to such severed provision as may be legal, valid and
enforceable.

 

10.15 Entire Agreement. This Agreement and the Schedules and Exhibits hereto
constitute the entire contract between the parties hereto pertaining to the
subject matter hereof, and supersede all prior and contemporaneous agreements
and understandings between the parties with respect to such subject matter.

 

10.16 The Guarantee. In order to induce the Sellers to enter into this
Agreement, the Remington Transaction Agreements, the RA Brands Transaction
Agreements and the other agreements and instruments to be executed and delivered
by either Seller pursuant hereto, and in recognition of the direct benefits to
be received by Pure Fishing hereunder, Pure Fishing hereby unconditionally
guarantees, as primary obligor, to the Sellers: (i) the prompt payment in full
when due of all obligations of PF I and PF II under this Agreement (including
the indemnification obligations of such Person under Article VIII hereof) and
the agreements executed by each of PF I and PF II in connection with the
transactions contemplated herein; and (ii) the due performance of all of the
obligations of PF I and PF II under this Agreement (including the
indemnification obligations of such Person under Article VIII hereof) and the
agreements executed by each of PF I and PF II in connection with the
transactions contemplated herein. Nothing shall discharge or satisfy the
liability



--------------------------------------------------------------------------------

of Pure Fishing as a guarantor hereon except the full and indefeasible payment
and performance of said obligations. This guaranty is a guarantee of payment and
performance, is a primary, direct, immediate and unconditional obligation of
Pure Fishing and shall be enforceable by either Seller or any Seller Indemnitee
before or after proceeding against either PF I or PF II or any other Person or
any security which may held by Sellers or a Seller Indemnitee.

 

10.17 Fees and Expenses. Except as otherwise set forth herein, Buyers and Pure
Fishing will be responsible for all costs and expenses incurred by Buyers and
Pure Fishing in connection with the negotiation, preparation and entry into this
Agreement and the consummation of the transactions contemplated hereby, and the
Sellers will pay all costs and expenses incurred by the Sellers in connection
with the negotiation, preparation and entry into this Agreement and the
consummation of the transactions contemplated hereby.

 

10.18 Descriptive Headings; Interpretation. The headings and captions used in
this Agreement and the table of contents to this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Any capitalized terms used in any Schedule or Exhibit attached
hereto and not otherwise defined therein shall have the meanings set forth in
this Agreement. The use of the word “including” herein shall mean “including
without limitation.”

 

ARTICLE XI

DEFINITIONS

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Escrow Agreement” means the Escrow Agreement by and among PFI, Remington and
the Escrow Agent in substantially the form of Exhibit I attached hereto.

 

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, artwork, packaging plates, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including source
code, executable code, data, databases, and related documentation), (g) all
advertising and promotional materials, (h) all other proprietary rights, and (i)
all copies and tangible embodiments thereof (in whatever form or medium).



--------------------------------------------------------------------------------

“Laws” means all statutes, laws, codes, ordinances, regulations, rules, orders,
judgments, writs, injunctions, acts or decrees of any Government Entity.

 

“Liabilities” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
including any interest, penalty, or addition thereto, whether disputed or not
and including any obligation to indemnify or otherwise assume or succeed to the
Tax liability of any other person.

 

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed by its duly authorized officer as of the date first above written.

 

SELLERS:

REMINGTON ARMS COMPANY, INC.

By:

 

/s/    Thomas L. Millner

--------------------------------------------------------------------------------

Title:

 

President and Chief Executive Officer

--------------------------------------------------------------------------------

RA BRANDS, LLC

By:

 

/s/    Thomas L. Millner

--------------------------------------------------------------------------------

Title:

 

President

--------------------------------------------------------------------------------

GUARANTOR:

PURE FISHING, INC.

By:

 

/s/    Thomas W. Bedell

--------------------------------------------------------------------------------

Title:

 

Chairman

--------------------------------------------------------------------------------

BUYERS:

PURE FISHING I, LLC

By:

 

/s/    Thomas W. Bedell

--------------------------------------------------------------------------------

Title:

 

President

--------------------------------------------------------------------------------

PURE FISHING II, LLC

By:

 

/s/    Thomas W. Bedell

--------------------------------------------------------------------------------

Title:

 

President

--------------------------------------------------------------------------------